                 Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 1 of 81




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA



  EDWIN CONTRERAS
  c/o 519 H Street NW
  Washington, DC 20001,

                    Plaintiff,                           Civil Action No. 1:20-cv-2154

            v.

  BUSBOYS, INC.
  d/b/a/ BUSBOY AND POETS
  450 K Street NW
  Washington, DC 20001

  14TH & V, INC.
  d/b/a BUSBOYS AND POETS
  2021 14th Street NW
  Washington, DC 20009

  ANAS SHALLAL
  a/k/a ANDY SHALLAL
  1831 Kalorama Road NW
  Washington, DC 20009,

                    Defendants.

                                      NOTICE OF REMOVAL

       Defendants, BUSBOYS, Inc., 14th & V, Inc., and Anas Shallal (collectively the

“Defendants”), by counsel, hereby file this Notice of Removal, and pursuant to 28 U.S.C. §§ 1441

and 1446, hereby removes this civil action to this Court from the Superior Court of the District of

Columbia, and says:

       1.         On or about July 6, 2020, Plaintiff, Edwin Contreras (“Plaintiff”) filed a Complaint

(the “Complaint”) against the Defendants in the Superior Court of the District of Columbia,

identified as Civil Action No. 2020-CA-002987B.


                                                   1
                Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 2 of 81




          2.     On or about July 17, 2020, the Complaint was served on the Defendants.

          3.     The Complaint alleges three counts involving failure to pay wages and overtime

wages in violation of the Fair Labor Standards Act (“FLSA”) 29 U.S.C. § 201 et seq.; the District

of Columbia Minimum Wage Act Revision Act (“DCMWA”), D.C. Code, § 32-1001 et seq.; and

the District of Columbia Wage Payment and Collection Law (“DCWPCL”), D.C. Code § 32-1301

et seq.

          4.     This Notice of Removal is filed with the United States District Court for the District

of Columbia, within thirty (30) days of service upon Defendants of the initial pleading setting forth

the claim for relief upon which said action is based, as required by 28 U.S.C. § 1446(b). The

documents attached hereto as Exhibit “A” constitute all of the process, pleadings (as defined by

Fed. R. Civ. P. 7), documents and orders served on Defendants in this action to date, as required

by 28 U.S.C. § 1446(a), and Exhibit B, a Standing Order.

          5.     The United States District Court for the District of Columbia is the District Court

having jurisdiction over the place where the court action is pending, pursuant to 28 U.S.C. § 88.

          6.     The Plaintiff alleges a federal cause of action pursuant to a federal statute, 29 U.S.C.

§ 201 et seq.

          7.     A copy of this Notice has been filed with the Clerk of the Superior Court of the

District of Columbia, as required by 28 U.S.C. § 1446(d).

                                                        Respectfully Submitted,

                                                        BUSBOYS, INC.

                                                        14TH & V, INC.

                                                        ANAS SHALLAL




                                                    2
Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 3 of 81




                                BY COUNSEL



                                ________/s/______________________
                                Timothy M. McConville, Esq.
                                D.C. Bar No. 1015787
                                PRAEMIA LAW, PLLC
                                11710 Plaza America Drive, Suite 2000
                                Reston, Virginia 20190
                                (703) 624-1776 (telephone)
                                (703) 399-3603 (facsimile)
                                timothy.mcconville@praemialaw.com
                                Counsel for Defendants BUSBOYS, Inc.,
                                14th &V, Inc., and Anas Shallal




                            3
            Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 4 of 81




                               CERTIFICATE OF SERVICE

       I hereby certify that this Notice of Removal was served on August 7, 2020, by First Class
U.S. Postage to Justin Zelikovitz, Esq., Counsel for Plaintiff Edwin Contreras, at DC Wage Law,
519 H Street, NW, Washington, D.C. 20001 and also transmitted to him via electronic mail at
justin@dcwagelaw.com.



                                                   ________/s/______________________
                                                   Timothy M. McConville, Esq.
                                                   D.C. Bar No. 1015787
                                                   PRAEMIA LAW, PLLC
                                                   11710 Plaza America Drive, Suite 2000
                                                   Reston, Virginia 20190
                                                   (703) 624-1776 (telephone)
                                                   (703) 399-3603 (facsimile)
                                                   timothy.mcconville@praemialaw.com
                                                   Counsel for Defendants BUSBOYS, Inc.,
                                                   14th &V, Inc., and Anas Shallal




                                               4
Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 5 of 81




            Exhibit A
        Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 6 of 81


                        Index for Exhibit A, Notice of Removal
                                         ----
   Title……………………………………………………………………...……………Page

1. Superior Court of the District of Columbia Civil Division-Civil Actions Branch

   Information Sheet………………………………………………………………………….1

2. Initial Order and Addendum………………………………………………………………3

3. Complaint…………………………………………………………………………………5

4. Summons to 14th & V, Inc……………………………………….………………………15

5. Letter from Justin Zelkovitz, Esq. to 14th & V, Inc……………………………………...16

6. Plaintiff’s First Set of Interrogatories to Defendant 14th & V, Inc………………………17

7. Plaintiff’s First Set of Requests for Production of Documents to Defendant 14th & V,

   Inc………………………………………………………………………………………..26

8. Summons to Anas Shallal………………………………………….…………………….32

9. Letter from Justin Zelkovitz, Esq. to Anas Shallal………………………………..…...…33

10. Plaintiff’s First Set of Interrogatories to Defendant Anas Shallal……………………….34

11. Plaintiff’s First Set of Requests for Production of Documents to Defendant Anas

   Shallal…………………………………………………………………………………..…42

12. Summons to Busboys, Inc……..………………………………………………………….49

13. Letter from Justin Zelkovitz, Esq. to Busboys, Inc………………..…………………….50

14. Plaintiff’s First Set of Interrogatories to Defendant Busboys, Inc……………………..….51

15. Plaintiff’s First Set of Requests for Production of Documents to Defendant Busboys,

   Inc………………………………………………………………………………….……..60
                   Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 7 of 81

    Superior Court of the District of Columbia
                                     CIVIL DIVISION- CIVIL ACTIONS BRANCH
                                                    INFORMATION SHEET
               EDWIN CONTRERAS                                  Case Number: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                          vs                                     Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

              BUSBOYS, INC., et al.                              D     One of the defendants is being sued
                                                                       in their official capacity.
Name: (Please Print)        JUSTIN ZELIKOVITZ, ESQ.                              Relationship to Lawsuit
                                                                                      [!] Attorney for Plaintiff
Firm Name:
                            DCWageLaw
                                                                                      □    Self (Pro Se)
Telephone No.:                    Six digit Unified Bar No.:
               202-803-6083                                   986001                  □    Other:

TYPE OF CASE: [XI Non-Jury                          D    6 Person Jury             D 12 Person Jury
Demand:$_1M_,_074.38 _                                                    Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.: _ _ _ _ _ _ _ _ __  Judge: _ _ _ _ _ _ __                                  Calendar#: _ _ _ _ _ _ _ _ _ __

Case No.: _ _ _ _ _ _ _ _ __                     Judge: _ _ _ _ _ _ _ __              Calendar#: _ _ _ _ _ _ _ _ __


NATURE OF SUIT:                (Check One Box Only)
A. CONTRACTS                                            COLLECTION CASES
  rv,
  ~
                               (Statutory
        01 Breach of Contract Wage Claim)
                                             D   14 Under $25,000 Pltf. Grants Consent
                                                                                       D  16 Under $25,000 Consent Denied
  D     02 Breach ofWarranty                 D    17 OVER $25,000 Pltf. Grants ConsentD 18 OVER $25,000 Consent Denied
  D     06 Negotiable Instrument             D    27 Insurance/Subrogation              D 26 Insurance/Subrogation
  D     07 Personal Property                         Over $25,000 Pltf. Grants Consent      Over $25,000 Consent Denied
  D     13 Employment Discrimination         D   07 Insurance/Subrogation               D 34 Insurance/Subrogation
  D     15 Special Education Fees                    Under $25,000 Pltf. Grants Consent      Under $25,000 Consent Denied
                                             D   28 Motion to Confirm Arbitration
                                                     Award (Collection Cases Only)

B. PROPERTY TORTS

  D 01 Automobile                   D 03 Destruction of Private Property              D    05 Trespass
  D 02 Conversion                   D 04 Property Damage
  □ 07 Shoplifting, D.C. Code§ 27-102 (a)


C. PERSONAL TORTS

  D     01 Abuse of Process            D 10 Invasion of Privacy                            D 17 Personal Injury- (Not Automobile,
  D     02 Alienation of Affection     □ 11 Libel and Slander                                   Not Malpractice)
  D     03 Assault and Battery         D 12 Malicious Interference                         D 18Wrongful Death (Not Malpractice)
  D     04 Automobile- Personal Injury D 13 Malicious Prosecution                          D 19 Wrongful Eviction
  D     05 Deceit (Misrepresentation)  D 14 Malpractice Legal                              D 20 Friendly Suit
  D     06 False Accusation            D 15 Malpractice Medical (Including Wrongful Death) D 21 Asbestos
  D     07 False Arrest                D 16 Negligence- (Not Automobile,                   D 22 Toxic/Mass Torts
  D     08 Fraud                            Not Malpractice)                               023 Tobacco
                                                                                           n 24 Lead Paint
                                            SEE REVERSE SIDE AND CHECK HERE           IF USED



CV-496/June 2015


                                                                                      Notice of Removal, Exhibit A, Page 001
                    Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 8 of 81

                             Information Sheet, Continued


C. OTHERS
      D   O1 Accounting                      D      17 Merit Personnel Act (OEA)
      D   02 Att. Before Judgment                   (D.C. Code Title 1, Chapter 6)
      D   05 Ejectment                       D       18 Product Liability
      D   09 Special Writ/Warrants
           (DC Code§ 11-941)                 D      24 Application to Confirm, Modify,
      D   10 Traffic Adjudication                   Vacate Arbitration Award (DC Code § 16-4401)
      D   11 Writ ofReplevin                 D      29 Merit Personnel Act (OHR)
      D   12 Enforce Mechanics Lien          D      31 Housing Code Regulations
      D   16 Declaratory Judgment            D      32 Qui Tam
                                             D       33 Whistleblower



II.
      D   03 Change of Name                   D      15 Libel of Information             D   21 Petition for Subpoena
      D   06 Foreign Judgment/Domestic D             19 Enter Administrative Order as            [Rule 28-I (b)]
      D   08 Foreign Judgment/International             Judgment [ D.C. Code§           D    22 Release Mechanics Lien
      D   13 CorrectionofBirthCertificate               2-1802.03 (h) or32-151 9 (a)]   D    23 Rule 27(a)(l)
      D   14 Correction of Marriage           D      20 Master Meter (D.C. Code§              (Perpetuate Testimony)
              Certificate                                42-3301, et seq.)              D    24 Petition for Structured Settlement
      D    26 Petition for Civil Asset Forfeiture   (Vehicle)                           D    25 Petition for Liquidation
      D    27 Petition for Civil Asset Forfeiture   (Currency)
      D    28 Petition for Civil Asset Forfeiture   (Other)



D. REAL PROPERTY

      D   09 Real Property-Real Estate              D     08 Quiet Title
      D   12 Specific Performance                   D     25 Liens: Tax/ Water Consent Granted
      D   04 Condemnation (Eminent Domain)          D     30 Liens: Tax/ Water Consent Denied
      D   10 Mortgage Foreclosure/Judicial Sale D         31 Tax Lien Bid Off Certificate Consent Granted
      D   11 Petition for Civil Asset Forfeiture (RP)




                   Isl Justin Zelikovitz                                                          6130/2020
                     Attorney's Signature                                                               Date




CV-496/ June 2015
                                                                                         Notice of Removal, Exhibit A, Page 002
                   Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 9 of 81
                          SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                        CIVIL DIVISION
                                               Civil Actions Branch
                           500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
                              TeleJJhone: (202) 879-1133 • Website: www.dccourts.gov

EDWIN CONTRERAS
  Vs.                                                                 C.A. No.        2020 CA 002987 B
BUSBOYS, INC. et al
                                  INITIAL ORDER AND ADDENDUM

    Pursuant to D. C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
("Super. Ct. Civ. R.") 40-1, it is hereby ORDERED as follows:

      ( l) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge's name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

     (2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

     (3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

     (4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.

      (5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.
No other continuance of the conference will be granted except upon motion for good cause shown.

     (6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge's Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court's website http://www.dccourts.gov/.

                                                              Chief Judge Robert E. Morin
Case Assigned to: Judge WILLIAM M JACKSON
Date: July 6, 2020
Initial Conference: 9:30 am, Friday, October 02, 2020
Location: Courtroom 219
            500 Indiana Avenue N.W.
            WASHINGTON, DC 20001
                                                                        Notice of Removal, Exhibit A, Page 003
                                                                                                       CAIO-60
             Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 10 of 81

                       ADDENDUlVI TO INITLi\.L ORDER AFFECTING
                          ALL MEDICAL MALPRACTICE CASES

        In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code§ 16-2801,
et seq. (2007 Winter Supp.), "[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code§ 16-2821.

        To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code§ 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiffs counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

       A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.dccourts.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least IO years of significant experience in medical malpractice litigation.
D.C. Code§ 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code§ 16-2823(b).

        The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code§ 16-2824.

        No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is prose may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts.gov/medmalmediation.

                                                             Chief    Judge     Robert     E.    Morin


                                                                  Notice of Removal, Exhibit A, Page 004
                                                                                                 CAIO-60
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 11 of 81Filed
                                                                                      D.C. Superior Court
                                                                                      07/02/2020 13:58PM
                                                                                      Clerk of the Court

            IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                             (Civil Actions Branch)


 EDWIN CONTRERAS
 c/o 519 H Street NW
 Washington, DC 20001

        Plaintiff,

 V.                                                        Civil Action No. _ _ _ _ _ _ __

 BUSBOYS, INC.
 d/b/a BUSBOYS AND POETS
 450 K Street NW
 Washington, DC 20001

 14TH & V, INC.
 d/b/a BUSBOYS AND POETS
 2021 14th Street NW
 Washington, DC 20009

 ANASSHALLAL
 a/k/a ANDY SHALLAL
 1831 Kalorama Road NW
 Washington, DC 20009

        Defendants.


                                        COMPLAINT

1.     Defendants own and operate Busboys and Poets, a popular restaurant with multiple

branches in the District of Columbia. Defendants employed Plaintiff at two branches: "450K"

and "14th & V." Across these two branches, Plaintiff regularly worked sixty-five and a half

hours per week. However, Defendants did not pay him overtime wages for his overtime hours.

2.     Plaintiffbrings this action against Busboys, Inc.; 14th & V, Inc.; and Anas Shallal ("De-

fendants") to recover damages for Defendants' willful failure to pay overtime wages, in violation

of the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 201 et seq.; the District of Columbia




                                                               Notice of Removal, Exhibit A, Page 005
            Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 12 of 81




Minimum Wage Act Revision Act ("DCMWA"), D.C. Code, § 32-1001 et seq.; and the District

of Columbia Wage Payment and Collection Law ("DCWPCL"), D.C. Code§ 32-1301 et seq.

                                     Jurisdiction and Venue

3.     Subject matter jurisdiction is proper pursuant to D. C. Code § 11-921.

4.     Personal jurisdiction is proper because Defendants are organized under the laws of the

District of Columbia, maintain their principal place of business in the District of Columbia, are

domiciled in the District of Columbia, or have transacted business in the District of Columbia

from which Plaintiffs claims arise. D.C. Code§§ 13-422-3.

5.     Venue is proper pursuant to D.C. Code§ 13-425.

                                              Parties

6.     Plaintiff Edwin Contreras is an adult resident of the District of Columbia.

7.     Defendant Busboys, Inc. is a District of Columbia corporate entity. It does business as

Busboys and Poets. Its principal place of business is located at 450 K Street NW, Washington,

DC 20001. Its registered agent for service of process is Professional Registered Agents, Inc.,

2600 Virginia Avenue NW, Suite 1112, Washington, DC 20037.

8.     Defendant 14th & V, Inc. is a District of Columbia corporate entity. It does business as

Busboys and Poets. Its principal place of business is located at 2021 14th Street NW, Washing-

ton, DC 20009. Its registered agent for service of process is Professional Registered Agents, Inc.,

2600 Virginia Avenue NW, Suite 1112, Washington, DC 20037.

9.     Defendant Anas Shallal is an adult resident of the District of Columbia. He resides at

1831 Kalorama Road NW, Washington, DC 20009. He is an owner and officer of Defendant

Busboys, Inc. and 14th & V, Inc. He exercises control over the operations of Busboys, Inc. and

14th & V, Inc. -   including their pay practices.




                                                    2
                                                                 Notice of Removal, Exhibit A, Page 006
            Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 13 of 81




10.     Under the direction of Defendant Anas Shallal, Defendants operate the Busboys and Po-

ets branches as though it were one business.

11.     At all relevant times, Defendants had multiple employees, including Plaintiff, working

concurrently at two or more Busboys and Poets branches.

12.     At all relevant times, Defendants coordinated the schedules of Plaintiff and his coworkers

so as not to cause a conflict with any staffing needs of"450K" and "14th & V".

13.     At all relevant times, Defendants required Plaintiff to wear the same uniform at both Bus-

boys and Poets branches.

14.     At all relevant times, Defendants purchased food and materials that were distributed be-

tween both Busboys and Poets branches where Plaintiff worked.

15.     At all relevant times, Defendants offered customers the same menu and services at both

the 450K and 14th & V branches.

16.     At all relevant times, Defendants did not operate the 450K and 14th & V branches as

competitors. Rather, Defendants' branches promoted each other and worked together.

                                       Factual Allegations

17.     Defendants own and operate the restaurants known as Busboys and Poets, including a

branch at 450 K Street NW, Washington, DC 20001 ("450K"), and a branch at 2021 14th Street

NW, Washington, DC 20009 ("14th & V").

18.     Plaintiff worked at 450K from approximately 2010 through approximately December 21,

2019.

19.     Plaintiff worked at 14th & V from approximately 2012 through approximately November

30, 2017.

20.     Plaintiff worked simultaneously at both branches from approximately 2012 through ap-

proximately November 30, 2017.


                                                3
                                                                Notice of Removal, Exhibit A, Page 007
            Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 14 of 81




21.     At all relevant times, Plaintiff worked at Busboys and Poets as a kitchen laborer.

22.     At all relevant times, Plaintiff's job duties at Busboys and Poets primarily consisted of

preparing and cooking food by manning the grill station, pasta station, and pizza station.

23.     Plaintiff typically and customarily worked sixty-five and a half hours between both res-

taurants.

24.     Plaintiff typically and customarily worked the following schedule at 450K:

                    Start Time            End Time             Break Time          Hours Worked
Monday              10:00 a.m.            4:00 p.m.                 -                   6.0
Tuesday             10:00 a.m.            4:00 p.m.                 -                   6.0
Wednesday           10:00 a.m.            4:00 p.m.                 -                   6.0
Thursday            10:00 a.m.            4:00 p.m.                 -                   6.0
Friday                                                   Off
Saturday                                                 Off
Sunday                                                   Off
                                                                                   24.0 hours total

25.     From approximately March 1, 2017 through November 30, 2017, Plaintiff typically and

customarily worked the following schedule at 14th & V:

                    Start Time            End Time             Break Time          Hours Worked
Monday                                                   Off
Tuesday              4:30 p.m.             1:00 a.m.                -                     8.5
Wednesday                                                Off
Thursday                                                 Off
Friday               4:00 p.m.            2:00 a.m.                 -                    10.0
Saturday             2:00 p.m.            2:00 a.m.                 -                    12.0
Sunday               2:00 p.m.            1:00 a.m.                 -                    11.0
                                                                                   41.5 hours total

26.     At all relevant times, Defendants paid Plaintiff by the hour.

27.     For approximately the last year of his employment, Defendants paid Plaintiff $15.00 per

hour.

28.     At all relevant times, Defendants paid Plaintiff by check or direct deposit.




                                                 4
                                                                 Notice of Removal, Exhibit A, Page 008
            Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 15 of 81




29.    While he worked concurrently at 450K and 14th & V, Plaintiff typically and customarily

worked more than forty hours per workweek for Defendants.

30.    For purposes of calculating overtime, Defendants did not use the aggregate hours Plain-

tiff worked between the 450K and 14th & V branches.

31.    As a result, Defendants did not pay Plaintiff overtime wages -    or one and one-half times

his regular hourly rate for hours worked in excess of forty in a workweek.

32.    Defendants owe him approximately $39,000.00 in overtime wages (excluding liquidated

damages).

33.    Upon information and belief, Defendant Anas Shallal signed Plaintiffs paychecks.

34.    Upon information and belief, Defendant Anas Shallal has participated in decision(s) to

hire management at the 450K and 14th & V branches.

35.    Upon information and belief, Defendant Anas Shallal has participated in decision(s) to

fire management at the 450K and 14th & V branches.

36.    Upon information and belief, Defendant Anas Shallal has participated in decision(s) to

set hourly wage rates at the 450K and 14th & V branches.

37.    Upon information and belief, Defendant Anas Shallal has participated in decision( s) to

set hours of operations at the 450K and 14th & V branches.

38.    Upon information and belief, Defendant Anas Shallal participated in the decision(s) to

allow Plaintiff to work concurrently at the 450K and 14th & V branches.

39.    Upon information and belief, Defendant Anas Shallal receives notifications concerning

the 450K and 14th & V branches at his email address: andy@busboysandpoets.com.

40.    Upon information and belief, Defendant Anas Shallal sends instructions concerning oper-

ations at the 450K and 14th & V branches from his email address: andy@busboysandpoets.com.




                                                5
                                                                Notice of Removal, Exhibit A, Page 009
            Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 16 of 81




41.    At all relevant times, Defendants had the power to hire and fire Plaintiff.

42.    At all relevant times, Defendants had the power to control Plaintiffs work schedule.

43.    At all relevant times, Defendants had the power to supervise and control Plaintiffs work.

44.    At all relevant times, Defendants had the power to set Plaintiffs rate and manner of pay.

45.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times his regular hourly rate for all hours worked in excess of forty hours in

any one workweek.

46.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to him.

47.    At all relevant times, the annual gross volume of Defendants' business exceeded

$500,000.00.

48.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

49.    At all relevant times, Defendants had employees who handled food products, such as

chicken, beef, or vegetables, that had been raised or grown outside of the District of Columbia.

                                              COUNT I
               FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA

50.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

51.    Each defendant was an "employer" of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).

52.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(l ). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.



                                                 6
                                                                 Notice of Removal, Exhibit A, Page 010
            Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 17 of 81




53.     Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times his regular hourly rate for hours worked in excess of forty hours in any one workweek.

54.     Defendants' violations of the FLSA were willful.

55.     For Defendants' violations of the FLSA, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney's fees and

expenses, court costs, interest, and any other relief deemed appropriate by the Court.

                                            COUNT II
             FAILURE TO PAY OVERTIME WAGES UNDER THE DCMWA

56.     Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

57.     Each defendant was an "employer" of Plaintiff within the meaning of the DCMWA D.C.

Code§ 32-1002(3).

58.     The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. D.C.

Code§ 32-1003(c).

59.     Defendants violated the DCMWA by knowingly failing to pay Plaintiff at least one and

one-half times his regular hourly rate for hours worked in excess of forty hours in any one work-

week.

60.     Defendants' violations of the DCMWA were willful.

61.     For Defendants' violations of the DCMWA, Defendants are liable to Plaintiff for unpaid

overtime wages, an amount equal to three times the unpaid overtime wages as liquidated dam-

ages, reasonable attorney's fees and expenses, court costs, interest, and any other relief deemed

appropriate by the Court.




                                                  7
                                                                  Notice of Removal, Exhibit A, Page 011
            Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 18 of 81




                                          COUNT III
                   FAILURE TO PAY WAGES UNDER THE DCWPCL

62.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

63.    Each defendant was an "employer" of Plaintiff within the meaning of the DCWPCL.

D.C. Code§ 32-1301(1B).

64.    The DCWPCL requires employers to pay an employee who is discharged no later than

the working day following the discharge. D.C. Code§ 32-1303(1).

65.    The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within 7 days from the date of quitting or resigning, whichever

is earlier. D.C. Code§ 32-1303(2).

66.    For purposes of the DCWPCL, "wages" include, among other things, regular, minimum,

and overtime wages. D.C Code§ 32-1301(3).

67.    Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiff all wages

due, including overtime wages.

68.    Defendants' violations of the DCWPCL were willful.

69.    For Defendants' violations of the DCWPCL, Defendants are liable to Plaintiff for unpaid

wages, an amount equal to three times the amount of unpaid wages as liquidated damages, rea-

sonable attorney's fees and expenses, court costs, interest, and any other relief deemed appropri-

ate by the Court. See Martinez v. Asian 328, LLC, 220 F. Supp. 3d 117, 123 (D.D.C. 2016)

("[T]he liquidated-damages provision of the DCWPCL awards treble damages as liquidated

damages in addition to the actual damages in the form of unpaid wages.").




                                                 8
                                                                 Notice of Removal, Exhibit A, Page 012
            Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 19 of 81




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $164,074.38 and

grant the following relief:

       a.           Award Plaintiff$156,000.00, consisting of the following overlapping elements:

               1.          unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                           suant to the FLSA, 29 U.S.C. § 216;

              11.          unpaid overtime wages, plus three times the amount of unpaid wages as

                           liquidated damages, pursuant to the DCMWA, D.C. Code§ 32-1012;

             111.          unpaid wages, plus three times the amount of unpaid wages as liquidated

                           damages, pursuant to the DCWPCL, D.C. Code§§ 32-1303(4) and 32-

                           1308;

       b.           Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

       c.           Award Plaintiff attorney's fees and expenses computed pursuant to the matrix ap-

       proved in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and updated

       to account for the current market hourly rates for attorney's services, pursuant to the

       DCWPCL, D.C. Code§ 32-1308(b)(l) (currently, approximately $7,935.00);

       d.           Award Plaintiff court costs (currently, $139.38); and

       e.           Award any additional relief the Court deems just.




                                                     9
                                                                     Notice of Removal, Exhibit A, Page 013
          Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 20 of 81




Date: July 2, 2020                         Respectfully submitted,

                                           /s/ Justin Zelikovitz
                                           JUSTIN ZELIKOVITZ, #986001
                                           DCWAGELAW
                                           519 H Street NW
                                           Washington, DC 20001
                                           Phone: (202) 803-6083
                                           Fax: (202) 683-6102
                                           justin@dcwagelaw.com

                                           Counsel for Plaintiff




                                      10
                                                     Notice of Removal, Exhibit A, Page 014
                               Case 1:20-cv-02154
                                           Superior Document
                                                    Court of the1District
                                                                   Filed of
                                                                          08/07/20
                                                                            ColumbiaPage 21 of 81
                                                                    CIVIL DIVISION
                                                                   Civil Actions Branch
                                              500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
                                                   Telephone: (202) 879-1133 Website: www.dccou.ts.gov

                              EDWIN CONTRERAS
                                                                              Plaintiff
                                                 vs.
                                                                                                                    Case Number
                                     14TH &V INC.
                                                                             Defendant

                                                                            SUMMONS
  To the above named Defendant:

          You are hereby summoned and required to serve an Answer to the attached Complaint, either
  personally or through an attorney, within twenty one (21) days after service of this summons upon you,
  exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
  or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
  Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
  attorney's name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
  to the plaintiff at the address stated on this Summons.

         You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
 N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
 Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
 the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
 judgment by default may be entered against you for the relief demanded in the complaint.

 Justin Zelikovitz, Esq.                                                                                  Clerk of the Court
 Name of Plaintiff's Attorney

 519 H Street NW                                                                          By - - - - - - - - - - - - - - - - - -
 Address                                                                                                  Deputy Clerk
 Washington, DC 20001
 202-803-6083                                                                             Date
 Telephone
 Jl□ ~llw:, titlT El1. ti' (202)   879-4828            Veuillez appeler au (202) 879-4828 pourune traduction               D~ c6 m9t biti dich, hay g9i (202) 879-4828
 'i::J~-5 f:l'l!rAllel!, (202) 879-48281l~~~                    ril"'lc'i' rC"r'l° l'l"'l"lir (202) 879-4828    .e,J'.o:rl\-



   IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
 ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
 MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
 COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
 REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
 ACTION, DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME.

    If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
 Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
 Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

                                                               See reverse side for Spanish translation
                                                                Vea al dorso la traducci6n al espafiol




CV-3110 [Rev. June 2017]                                                                                       Notice of Removal, ExhibitSuper.
                                                                                                                                           A, Page   015R. 4
                                                                                                                                                Ct. Civ.
         Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 22 of 81




£~···1 DCWAGELAW                                                                              JUSTIN ZELIKOVITZ,   Esa.

 I      LAW OFFICE OF JUSTIN ZELIKOVITZ
                                                                                                   T: (202) 803-6083
                                                                                                   F: (202) 683-6102
                                                                                            JUSTIN@DCWAGELAW.COM




 July 16, 2020

 VIA Private Process Server
 14th & V, Inc.
 c/o Professional Registered Agents, Inc.
 2600 Virginia Avenue NW, Suite 1112
 Washington, DC 20037

        Re:      Discovery
                 Contreras v. Busboys, Inc., et al.
                 Case No. 2020 CA 002987 B -William M. Jackson

 Dear 14th & V, Inc.:

 On behalf of Plaintiff Edwin Contreras, please find enclosed interrogatories and requests for pro-
 duction.




  Enclosmes:     Interrogatories
                 Requests for Production




                        DCWAGELAW: THE LAW OFFICE OF JUSTIN ZELIKOVITZ PLLC
  519 H Street NW Washington. DC 20001 • T: (877) 373•6421 • F: ( 202) 683-6102 • Espanol : ( 202) 803-6084




                                                                    Notice of Removal, Exhibit A, Page 016
            Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 23 of 81




            IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
                                (Civil Division)


 EDWIN CONTRERAS

         Plaintiff,

 V.                                                           Case No. 2020 CA 002987 B

 BUSBOYS, INC., et al.                                        Judge William M. Jackson

        Defendants.                                           Next Event: Initial Scheduling Confer-
                                                              ence October 2, 2020 at 9:30 a.m.

                  PLAINTIFF'S FIRST SET OF INTERROGATORIES TO
                            DEFENDANT 14TH & V, INC.

       The following Interrogatories are addressed to Defendant 14th & V, Inc., pursuant to Su-

per. Ct. Civ. R. 26 and 33. An officer or agent of Defendant 14th & V, Inc. is required to answer

these questions in full, separately, in writing, under oath, and to serve a copy thereof within

forty-five days of service on counsel for Plaintiff: Justin Zelikovitz, DCWageLaw, 519 H Street

NW, Washington, DC 20001,justin@dcwagelaw.com.


                                       INSTRUCTIONS
1.      The following Interrogatories are continuing in character. Any additional information, in-
cluding any conclusions, opinions, or contentions that are different from those set forth in the
present answers, shall be promptly furnished to the Plaintiffs counsel after such information is
acquired.

2.     These Interrogatories seek all information known or available to you, regardless of
whether the information is possessed directly by the Defendant, or by officers, directors, agents,
servants, employees, representatives, advisors, affiliates, subsidiaries, or predecessor companies.

3.      If the answer to any of these Interrogatories is based upon information other than the per-
sonal knowledge of the individual signing these Interrogatories, then set forth in detail the under-
lying basis for each answer and state when, where, from whom, and under what circumstances
the person answering these Interrogatories obtained the information for each answer.




                                                                   Notice of Removal, Exhibit A, Page 017
               Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 24 of 81

.


    4.      No part of an interrogatory should be left unanswered merely because an objection is in-
    terposed as to another part of the interrogatory. If a partial or incomplete answer is provided,
    then you shall state that the answer is partial or incomplete. If any of these Interrogatories cannot
    be answered in full, it must be answered to the extent possible, specifying the reasons for your
    inability to answer the remainder and stating whatever information, knowledge, or belief you
    have with respect to the unanswered portion.

    5.     If in answering these Interrogatories, you encounter any ambiguities when construing a
    question, instruction, or definition, your answer shall set forth the matter deemed ambiguous and
    the construction used in answering.

    6.      In accordance with Super. Ct. Civ. R. 26(b)(5), where a claim of privilege is asserted in
    objecting to any interrogatory or part thereof, and information is not provided on the basis of
    such assertion:

           (a)     In asserting the privilege, you shall, in the objection to the interrogatory, or part
           thereof, identify with specificity the nature of the privilege (including work product) that
           is being claimed; and

           (b)     The following information should be provided in the objection, if known or rea-
           sonably available, unless divulging such information would cause disclosure of the alleg-
           edly privileged infonnation.

                   (1)     For oral communications:

                           A.      the name of the person making the communication and the names
                           of person present while the communication was made, and, where not ap-
                           parent, the relationship of the persons present to the person making the
                           communication;

                           B.     the date and place of the communication; and

                           C.      the general subject matter of the communication.

                   (2)     For documents:

                           A.     the type of document;

                           B.     the general subject matter of the document;

                           C.     the date of the document; and

                          D.     such other information as is sufficient to identify the document, in-
                          cluding, where appropriate, the author, addressee, custodian, and any other



                                                     2

                                                                       Notice of Removal, Exhibit A, Page 018
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 25 of 81




                       recipient of the document, and where not apparent, the relationship of the
                       author, addressee, custodian, and any other recipient to each other.


                                         ])EFINITIONS
        Notwithstanding any definition set forth below, each word, term, or phrase used in these
Interrogatories is intended to have the broadest meaning permitted under the Superior Court
Rules of Civil Procedure. As used in these Interrogatories, the following terms are to be inter-
preted in accordance with these definitions:

1.     The present tense includes the past and future tenses. The singular shall include the plural
and vice versa; the terms "and" or "or" shall be both conjunctive and disjunctive; and the term
"including" means "including but not limited to" and "including without limitation." "All"
means "any and all"; "any" means "any and all." "And" and "or" encompass both "and" and
"or." Words in the masculine, feminine or neuter form shall include each of the genders.

2.       The term "you" shall mean the Defendant to whom these Interrogatories are directed, in-
cluding all its subsidiaries and affiliated persons and entities, and shall further include all offic-
ers, directors, employees, agents and representatives of the Defendant and any such related per-
sons and entities.

3.      "Defendant(s)" means any of the Defendant(s) in this action, including all their subsidiar-
ies and affiliated persons and entities, and shall further include all officers, directors, employees,
agents and representatives of both the Defendant and any related persons and entities.

4.      Where the "name" or "identity" of a person is requested, state the full name, home and
business address, home and business telephone number, occupation, and job title of that person,
and state his or her present and former relationship to Defendant.

5.     Where the "identity" of a document is requested, state, if applicable, the title or caption of
the document, the date the document was prepared, the name of the author or signor of the docu-
ment, the name of the person to whom the document is addressed or to whom it was distributed,
the name of the publisher of the document, and the name of the individual who presently has cus-
tody, possession, or control of the document.

6.       As used herein, the terms "document" or "documents" are synonymous in meaning and
equal in scope to the usage of the term "documents" in Super. Ct. Civ. R. 34(a) and include all
documents or writings of any nature whatsoever. "Documents" means any written, recorded,
electronically stored, or graphic matter, however produced or reproduced, and whether or not
now in existence, and includes the original, all file copies, all other copies no matter how pre-
pared, and all drafts prepared in connection with such documents, whether used or not. It further
includes and is not limited to papers, books, records, catalogs, price lists, pamphlets, periodicals,
letters, correspondence, emails, scrapbooks, notebooks, bulletins, circulars, forms, notices, post-
cards, telegrams, deposition transcripts, contacts, agreements, leases, reports, studies, working
papers, charts, proposals, graphs, sketches, diagrams, indices, maps, analyses, statistical records,


                                                  3
                                                                    Notice of Removal, Exhibit A, Page 019
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 26 of 81




reports, results of investigations, reviews, ledgers, journals, calendar entries, balance sheets, ac-
counts, books of accounts, invoices, vouchers, purchase orders, receipts, expense accounts, can-
celled checks, bank checks, statements, sound and tape recordings, videotapes, audiotapes, mem-
oranda (including any type or form of notes, memoranda or sound records of personal thoughts,
recollections or reminders or of telephone or other conversations, or of acts activities, agree-
ments, meetings, or conferences), photostats, microfilm, instruction lists or forms, computer
printouts or other computer instruction lists or forms, computer printouts of other computer data,
minutes of director or committee meetings, interoffice or intraoffice communications, diaries,
calendar or desk pads, stenographers' notebooks, appointment books, and other papers or matters
similar to any of the foregoing, however denominated, whether received by you or prepared by
you for your own use or transmittal. If a document has been prepared in several copies, or addi-
tional copies have been made, and the copies are not identical (or which, by reason of subsequent
modification or notation are no longer identical), each non-identical copy is a separate "docu-
ment."

7.     "Statement" means any communication or utterance, whether oral or written, made by
one person to another or in the presence of another, or any document delivered or sent from one
person to another. The term "communication" means the transmittal of information by any
means.

8.       The words "person(s)" and "entities" shall mean all individuals, groups, and organiza-
tions, including, without limitation, all individuals, sole proprietorships, associations, companies,
partnerships, joint ventures, corporations, trusts, estates, and any agency of the government or
investigative body of any kind.

9.       The terms "regard," "regarding," "relate to," and "relating to" mean consist of, refer to,
pertain to, reflect, evidence, constitute, contain, describe, comment upon, or in any way logically
or factually connected with the matter discussed. The term "concerning" means relating to, refer-
ring to, describing, evidencing, or constituting.

10.      Whenever a noun appears in these Interrogatories, it shall be construed either to be singu-
lar or plural to bring within the scope of these discovery requests any information that may other-
wise be construed to be outside their scope.

11.     Unless otherwise annotated, the term "Busboys and Poets" refers to the Busboys and Po-
ets restaurant located at 2121 14th Street NW.


                                    INTERROGATORIES
1.     Please identify any person who participated in answering these Interrogatories, and for

each such person, please list the interrogatories that they participated in answering.




                                                 4
                                                                  Notice of Removal, Exhibit A, Page 020
            Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 27 of 81




2.       Please identify all officers or directors of 14th & V, Inc. at any point since January I,

2012, provide their titles, state the dates for when each person held their titles, and describe each

title's job responsibilities. In answering this interrogatory, please refer to the definition of "Iden-

tity."

3.       Please identify all persons or entities that have had an ownership stake in 14th & V, Inc.

at any point since January 1, 2012. In answering this interrogatory, please refer to the definition

of "Identity."

4.       Please identify all persons who have worked at Busboys and Poets between January I,

2012 and November 30, 2017, dates inclusive. For each person identified, (a) state the dates he

or she worked; (b) describe the role he or she had; (c) state his or her title; and (d) state whether

he or she was paid on a salary, hourly, commission, or other basis. In answering this interroga-

tory, please refer to the definition of "Identity."

5.       Please describe in detail the job duties that Plaintiff performed at Busboys and Poets and

describe any changes in Plaintiff's job duties over time.

6.       With regards to Plaintiff's work at Busboys and Poets, please list the following: (a) each

and every day worked; (b) the time the Plaintiff started and ended work on each day; and (c) the

number of hours the Plaintiff worked on each day.

7.       With regards to Plaintiff's work at Busboys and Poets, please list the amount paid to

Plaintiff for each pay period and the method by which each payment was made.

8.       For each payment listed in your response to Interrogatory No. 7, please describe how the

amount was calculated.




                                                      5
                                                                    Notice of Removal, Exhibit A, Page 021
             Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 28 of 81




9.       If you contend that Plaintiff took a break during the typical workday, then please list the

dates Plaintiff worked at Busboys and Poets, and for each date listed please state the start time

and end time of any break.

10.      Please identify any person having firsthand personal knowledge of the information stated

in response to Interrogatory No. 7. In answering this interrogatory, please refer to the definition

of "Identity."

11.      Please identify any person having firsthand personal knowledge of the information stated

in response to Interrogatory No. 8. In answering this interrogatory, please refer to the definition

of "Identity."

12.      For the period between January 1, 2012 and November 30, 2017, dates inclusive, please

list Busboys and Poets' typical hours of operation, any fluctuations in the hours of operation, and

any days on which Busboys and Poets was closed.

13.      Please state the name, brand, and model of all point of sale (POS) or time-keeping sys-

tems that you have used at any time during the time during the relevant period, set out and de-

scribe the manner in which you and your workers have used such system, and state the dates for

which you used each such system.

14.      Please describe in detail all methods used to record the number of hours Plaintiff worked.

15.      Please identify any person who monitored, regulated, or authenticated the number of

hours Plaintiff worked. In answering this interrogatory, please refer to the definition of "Iden-

tity."

16.      Please identify all persons who supervised Plaintiff's work, and for each person identified

(a) state the dates when they supervised Plaintiff and (b) describe the scope of their supervision.

In answering this interrogatory, please refer to the definition of "Identity."


                                                  6

                                                                    Notice of Removal, Exhibit A, Page 022
               Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 29 of 81




17.         Please identify any person who was responsible for or who tendered payments to Plain-

tiff. In answering this interrogatory, please refer to the definition of "Identity."

18.         Please identify all banks, or other financial institutions with which you had an account at

any time between January 1, 2012 and November 30, 2017, dates inclusive. In answering this in-

terrogatory, please refer to the definition of "Identity."

19.         Please identify any person or business that provided you with payroll or accounting ser-

vices at any time between January 1, 2012 and November 30, 2017, dates inclusive. In answering

this interrogatory, please refer to the definition of "Identity."

20.         Please itemize by date all increases or decreases in Plaintiffs rate of compensation and

identify the person(s) responsible for each increase or decrease. In answering this interrogatory,

please refer to the definition of "Identity."

21.         Please itemize by date all changes in Plaintiffs work schedule, state when each change

occurred, and identify the person(s) responsible for each change. In answering this interrogatory,

please refer to the definition of "Identity."

22.         Please identify each person you intend to call as a witness at trial and state the expected

subject matter of their testimony. In answering this interrogatory, please refer to the definition of

"Identity."

23.     Please list all charges, investigations, or complaints of alleged wage and hour violations

filed or made within the last five years against you, or against any of your employees, workers,

or staff.

24.     If you intend to rely upon any documents, electronically stored information, or tangible

things to support a position that you have taken or intend to take in the action, including any de-




                                                      7
                                                                       Notice of Removal, Exhibit A, Page 023
              Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 30 of 81




fense, please provide a brief description, by category and location, of all such documents, elec-

tronically stored information, and tangible things, and identify all persons having possession,

custody or control of them. In answering this interrogatory, please refer to the definition of

"Identity."

Date: July 16, 2020                                   Sincerely,

                                                      /s/ Justin Zelikovitz
                                                      JUSTIN ZELIKOVITZ, #986001
                                                      DCWAGELAW
                                                      519 H Street NW
                                                      Washington, DC 20001
                                                      Phone: (202) 803-6083
                                                      Fax: (202) 683-6102
                                                      justin@dcwagelaw.com

                                                      Counsel for Plaintiff




                                                 8

                                                                   Notice of Removal, Exhibit A, Page 024
          Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 31 of 81




                               CERTIFICATE OF SERVICE
       I hereby certify that on July 16, 2020, I sent via private process server a copy of Plain-

tiff's First Set of Interrogatories to Defendant 14th & V, Inc.




                                                 9
                                                                  Notice of Removal, Exhibit A, Page 025
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 32 of 81




             IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                (Civil Division)


 EDWIN CONTRERAS

         Plaintiff,

 V.                                                            Case No. 2020 CA 002987 B

 BUSBOYS, INC., et al.                                         Judge William M. Jackson

        Defendants.                                            Next Event: Initial Scheduling Confer-
                                                               ence October 2, 2020 at 9:30 a.m.


 PLAINTIFF'S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO
                        DEFENDANT 14TH & V, INC.

       The following Requests for Production of Documents are addressed to Defendant 14th &

V, Inc., pursuant to Super. Ct. Civ. R. 26 and 34. An officer or agent of Defendant 14th & V, Inc.

is required to respond to these requests in full, separately, in writing, under oath, and to serve a

copy thereof within forty-five days of service on counsel for Plaintiff: Justin Zelikovitz,

DCWageLaw, 519 H Street NW, Washington, DC 20001,justin@dcwagelaw.com.


                                       INSTRUCTIONS
1.     The following Requests are continuing in character. If you become aware of or acquire
possession, custody, or control of additional documents that are responsive to these Requests,
you shall promptly produce such additional documents to the Plaintiffs counsel.

2.     These Requests seek all information known or available to you, regardless of whether the
information is possessed directly by the Defendant, or by officers, directors, agents, servants,
employees, representatives, advisors, affiliates, subsidiaries, or predecessor companies.

3.      No part of a Request should be left unanswered merely because an objection is interposed
as to another part of the Request. If a partial or incomplete answer is provided, then you shall
state that the answer is partial or incomplete. If any of these Requests cannot be answered in full,
it must be answered to the extent possible, specifying the reasons for your inability to answer the
remainder and stating whatever information, knowledge, or belief you have with respect to the
unanswered portion.




                                                                    Notice of Removal, Exhibit A, Page 026
          Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 33 of 81




4.      If in answering these Requests, you encounter any ambiguities when construing a ques-
tion, instruction, or definition, you shall set forth the matter deemed ambiguous and the construc-
tion used in answering.

5.      Pursuant to Super. Ct. Civ. R. 26(b)(5), where a claim of privilege is asserted in objecting
to any request or part thereof, and information is not provided on the basis of such assertion:

           a) In asserting the privilege, the responding party shall, in the objection to the re-
              quest, or part thereof, identify with specificity the nature of the privilege (includ-
              ing work product) that is being claimed; and

           b) The following information should be provided in the objection, if known or rea-
              sonably available, unless divulging such information would cause disclosure of
              the allegedly privileged information.


               1.     the type of document;

               2.     the general subject matter of the document;

               3.     the date of the document; and

              4.      such other information as is sufficient to identify the document, including,
                      where appropriate, the author, addressee, custodian, and any other recipi-
                      ent of the document, and where not apparent, the relationship of the au-
                      thor, addressee, custodian, and any other recipient to each other.

6.      If any document otherwise responsive to these Requests is not produced because it was
lost, destroyed, or discarded:

           a) identify the document by type, date, and title;

          b) identify the person who last had custody or control over the document;

          c) state the date on which the document was destroyed or was discovered to have
             been lost;

          d) if the document was destroyed, state why it was destroyed and identify the per-
             son(s) who destroyed it; and

          e) if the document was lost, describe the circumstances in which its loss was discov-
             ered, state the date that it was last seen or otherwise accounted for, and identify
             the person(s) who discovered its loss and who last saw or otherwise accounted for
             it.




                                                 2
                                                                  Notice of Removal, Exhibit A, Page 027
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 34 of 81




                                          DEFINITIONS
        Notwithstanding any definition set forth below, each word, term, or phrase used in these
Requests is intended to have the broadest meaning permitted under the Superior Court Rules of
Civil Procedure. As used in these Requests, the following terms are to be interpreted in accord-
ance with these definitions:

1.     The present tense includes the past and future tenses. The singular shall include the plural
and vice versa; the terms "and" or "or" shall be both conjunctive and disjunctive; and the term
"including" means "including but not limited to" and "including without limitation." "All"
means "any and all"; "any" means "any and all." "And" and "or" encompass both "and" and
"or." Words in the masculine, feminine or neuter form shall include each of the genders.

2.       The term "you" shall mean the Defendant to whom these Requests are directed, including
all its subsidiaries and affiliated persons and entities, and shall further include all officers, direc-
tors, employees, agents and representatives of the Defendant and any such related persons and
entities.

3.      "Defendant(s)" means any of the Defendant(s) in this action, including all their subsidiar-
ies and affiliated persons and entities, and shall further include all officers, directors, employees,
agents and representatives of both the Defendant and any related persons and entities.

4.       As used herein, the terms "document" or "documents" are synonymous in meaning and
equal in scope to the usage of the term "documents" in Super. Ct. Civ. R. 34(a) and include all
documents or writings of any nature whatsoever. "Documents" means any written, recorded,
electronically stored, or graphic matter, however produced or reproduced, and whether or not
now in existence, and includes the original, all file copies, all other copies no matter how pre-
pared, and all drafts prepared in connection with such documents, whether used or not. It further
includes and is not limited to papers, books, records, catalogs, price lists, pamphlets, periodicals,
letters, correspondence, emails, scrapbooks, notebooks, bulletins, circulars, forms, notices, post-
cards, telegrams, deposition transcripts, contacts, agreements, leases, reports, studies, working
papers, charts, proposals, graphs, sketches, diagrams, indices, maps, analyses, statistical records,
reports, results of investigations, reviews, ledgers, journals, calendar entries, balance sheets, ac-
counts, books of accounts, invoices, vouchers, purchase orders, receipts, expense accounts, can-
celled checks, bank checks, statements, sound and tape recordings, videotapes, audiotapes, mem-
oranda (including any type or form of notes, memoranda or sound records of personal thoughts,
recollections or reminders or of telephone or other conversations, or of acts activities, agree-
ments, meetings, or conferences), photostats, microfilm, instruction lists or forms, computer
printouts or other computer instruction lists or forms, computer printouts of other computer data,
minutes of director or committee meetings, interoffice or intraoffice communications, diaries,
calendar or desk pads, stenographers' notebooks, appointment books, and other papers or matters
similar to any of the foregoing, however denominated, whether received by you or prepared by
you for your own use or transmittal. If a document has been prepared in several copies, or addi-
tional copies have been made, and the copies are not identical (or which, by reason of subsequent
modification or notation are no longer identical), each non-identical copy is a separate "docu-
ment."


                                                   3
                                                                    Notice of Removal, Exhibit A, Page 028
                Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 35 of 81




5.      "Statement" means any communication or utterance, whether oral or written, made by
one person to another or in the presence of another, or any document delivered or sent from one
person to another. The term "communication" means the transmittal of information by any
means.

6.       The words "person(s)" and "entities" shall mean all individuals, groups, and organiza-
tions, including, without limitation, all individuals, sole proprietorships, associations, companies,
partnerships, joint ventures, corporations, trusts, estates, and any agency of the government or
investigative body of any kind.

7.       The terms "regard," "regarding," "relate to," and "relating to" mean consist of, refer to,
pertain to, reflect, evidence, constitute, contain, describe, comment upon, or in any way logically
or factually connected with the matter discussed. The term "concerning" means relating to, refer-
ring to, describing, evidencing, or constituting.

8.      Whenever a noun appears in these Requests, it shall be construed either to be singular or
plural to bring within the scope of these discovery requests any information that may otherwise
be construed to be outside their scope.

                               REQUESTS FOR PRODUCTION
           1.     Please provide all documents you have identified, relied upon, or otherwise men-

tioned in your answers to Plaintiff's Interrogatories to 14th & V, Inc.

           2.     Please provide a copy of your Articles oflncorporation and any amendments

thereto.

           3.     Please provide a copy of your Bylaws and any amendments thereto.

           4.     Please provide a copy of any employee handbook or document that states or

describes the policies, procedures, working conditions, and behavioral expectations that guided

your employees.

           5.     Please provide all documents that reference the hours and minutes Plaintiff

worked at Busboys and Poets, including, but not limited to, any daily or weekly schedules, punch

clock records, and timestamps.

           6.     Please provide all documents that reference Plaintiff's earnings including, but not

limited to, canceled checks, pay stubs, and account ledgers.


                                                   4

                                                                    Notice of Removal, Exhibit A, Page 029
             Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 36 of 81




       7.       Please provide a copy of all your business ledgers and payroll records between

January 1, 2012 and November 30, 2017, dates inclusive.

       8.       Please provide a copy of Plaintiffs employee file.

       9.      Please provide all documents which discuss, reference, or cite Plaintiffs perfor-

mance of his assigned work duties.

       10.     Please provide all emails that concern Plaintiff or that reference Plaintiff by name.

       11.     Please provide all letters that concern Plaintiff or that reference Plaintiff by name.

       12.     Please provide all text messages that concern Plaintiff or that reference Plaintiff

byname.

       13.     Please provide all documents that reference any charge, investigation, or com-

plaint of alleged wage and hour violations filed or made within the last five years against you, or

against any of your owners or employees.

       14.     Please provide any document that you intend to rely upon at trial.

Date: July 16, 2020                                    Sincerely,

                                                       Isl Justin Zelikovitz
                                                       JUSTIN ZELIKOVITZ, #986001
                                                       DCWAGELAW
                                                       519 H Street NW
                                                       Washington, DC 20001
                                                       Phone: (202) 803-6083
                                                       Fax: (202) 683-6102
                                                       justin@dcwagelaw.com

                                                       Counsel for Plaintiff




                                                 5

                                                                    Notice of Removal, Exhibit A, Page 030
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 37 of 81




                              CERTIFICATE OF SERVICE
       I hereby certify that on July 16, 2020, I sent via private process server a copy of Plain-

tiffs First Set of Requests for Production to Defendant 14th & V, Inc.




                                                 6

                                                                  Notice of Removal, Exhibit A, Page 031
                               Case 1:20-cv-02154
                                           Superior Document
                                                    Court of the1District
                                                                   Filed of
                                                                          08/07/20
                                                                            ColumbiaPage 38 of 81
                                                                    CIVIL DIVISION
                                                                   Civil Actions Branch
                                              500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
                                                   Telephone: (202) 879-1133 Website: www.dccou.ts.gov

                              EDWIN CONTRERAS
                                                                              Plaintiff
                                                 vs.
                                                                                                                    Case Number
                                    ANAS SHALLAL
                                                                             Defendant

                                                                            SUMMONS
  To the above named Defendant:

          You are hereby summoned and required to serve an Answer to the attached Complaint, either
  personally or through an attorney, within twenty one (21) days after service of this summons upon you,
  exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
  or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
  Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
  attorney's name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
  to the plaintiff at the address stated on this Summons.

         You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
 N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
 Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
 the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
 judgment by default may be entered against you for the relief demanded in the complaint.

 Justin Zelikovitz, Esq.                                                                                  Clerk of the Court
 Name of Plaintiff's Attorney

 519 H Street NW                                                                          By - - - - - - - - - - - - - - - - - -
 Address                                                                                                  Deputy Clerk
 Washington, DC 20001
 202-803-6083                                                                             Date
 Telephone
 Jl□ ~llw:, titlT El1. ti' (202)   879-4828            Veuillez appeler au (202) 879-4828 pourune traduction               D~ c6 m9t biti dich, hay g9i (202) 879-4828
 'i::J~-5 f:l'l!rAllel!, (202) 879-48281l~~~                    ril"'lc'i' rC"r'l° l'l"'l"lir (202) 879-4828    .e,J'.o:rl\-



   IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
 ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
 MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
 COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
 REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
 ACTION, DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME.

    If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
 Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
 Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

                                                               See reverse side for Spanish translation
                                                                Vea al dorso la traducci6n al espafiol




CV-3110 [Rev. June 2017]                                                                                       Notice of Removal, ExhibitSuper.
                                                                                                                                           A, Page   032R. 4
                                                                                                                                                Ct. Civ.
         Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 39 of 81




&~~~·1 DCWAGELAW                                                                               JUSTIN ZELIKOVITZ,Esa.


 r      LAW OFFICE OF JUSTIN ZELIKOVITZ
                                                                                                    T: {202) 803-6083
                                                                                                    F: {202) 683-6102
                                                                                            JUSTIN@DCWAGELAW.COM




 July 16, 2020

 VIA Private Process Server
 Anas Shallal
 1831 Kalorama Road NW
 Washington, DC 20009

        Re:      Discovery
                 Contreras v. Busboys, Inc,, et al.
                 Case No. 2020 CA 002987 B -William M. Jackson

 Dear Anas Shallal:

 On behalf of Plaintiff Edwin Contreras, please find enclosed interrogatories and requests for pro-
 duction.


                                        Sincerely,



                                        ID
                                        Justin Zelikovitz




  Enclosures:    Interrogatories
                 Requests for Production




                       DCWAGELAW: THE LAW OFFICE OF JUSTIN ZELIKOVITZ PLLC
  519 H Street NW Wash ington, DC 20001 • T: (877) 373-6421 • F: ( 202) 683-6102 • Espanol : ( 202) 803-6084




                                                                    Notice of Removal, Exhibit A, Page 033
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 40 of 81




           IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
                               (Civil Division)


 EDWIN CONTRERAS

        Plaintiff,

 V.                                                           Case No. 2020 CA 002987 B

 BUSBOYS, INC., et al.                                        Judge William M. Jackson

        Defendants.                                           Next Event: Initial Scheduling Confer-
                                                              ence October 2, 2020 at 9:30 a.m.

                     PLAINTIFF'S FIRST SET OF INTERROGATORIES TO
                              DEFENDANTANASSHALLAL

       The following Interrogatories are addressed to Defendant Anas Shallal, pursuant to Su-

per. Ct. Civ. R. 26 and 33. Defendant Anas Shallal is required to answer these questions in full,

separately, in writing, under oath, and to serve a copy thereof within forty-five days of service on

counsel for Plaintiff: Justin Zelikovitz, DCWageLaw, 519 H Street NW, Washington, DC 20001,

justin@dcwagelaw.com.


                                       INSTRUCTIONS
1.      The following Interrogatories are continuing in character. Any additional information, in-
cluding any conclusions, opinions, or contentions that are different from those set forth in the
present answers, shall be promptly furnished to the Plaintiff's counsel after such information is
acquired.

2.     These Interrogatories seek all information known or available to you, regardless of
whether the information is possessed directly by the Defendant, or by officers, directors, agents,
servants, employees, representatives, advisors, affiliates, subsidiaries, or predecessor companies.

3.      If the answer to any of these Interrogatories is based upon information other than the per-
sonal knowledge of the individual signing these Interrogatories, then set forth in detail the under-
lying basis for each answer and state when, where, from whom, and under what circumstances
the person answering these Interrogatories obtained the information for each answer.




                                                                  Notice of Removal, Exhibit A, Page 034
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 41 of 81




4.      No part of an interrogatory should be left unanswered merely because an objection is in-
terposed as to another part of the interrogatory. If a partial or incomplete answer is provided,
then you shall state that the answer is partial or incomplete. If any of these Interrogatories cannot
be answered in full, it must be answered to the extent possible, specifying the reasons for your
inability to answer the remainder and stating whatever information, knowledge, or belief you
have with respect to the unanswered portion.

5.     If in answering these Interrogatories, you encounter any ambiguities when construing a
question, instruction, or definition, your answer shall set forth the matter deemed ambiguous and
the construction used in answering.

6.      In accordance with Super. Ct. Civ. R. 26(b)(5), where a claim of privilege is asserted in
objecting to any interrogatory or part thereof, and information is not provided on the basis of
such assertion:

       (a)     In asserting the privilege, you shall, in the objection to the interrogatory, or part
       thereof, identify with specificity the nature of the privilege (including work product) that
       is being claimed; and

       (b)     The following information should be provided in the objection, if known or rea-
       sonably available, unless divulging such information would cause disclosure of the alleg-
       edly privileged information.

               (1)     For oral communications:

                      A.      the name of the person making the communication and the names
                      of person present while the communication was made, and, where not ap-
                      parent, the relationship of the persons present to the person making the
                      communication;

                      B.      the date and place of the communication; and

                       C.     the general subject matter of the communication.

               (2)    For documents:

                      A.      the type of document;

                      B.      the general subject matter of the document;

                      C.      the date of the document; and

                      D.     such other information as is sufficient to identify the document, in-
                      cluding, where appropriate, the author, addressee, custodian, and any other



                                                 2


                                                                  Notice of Removal, Exhibit A, Page 035
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 42 of 81




                       recipient of the document, and where not apparent, the relationship of the
                       author, addressee, custodian, and any other recipient to each other.


                                         DEFINITIONS
        Notwithstanding any definition set forth below, each word, term, or phrase used in these
Interrogatories is intended to have the broadest meaning permitted under the Superior Court
Rules of Civil Procedure. As used in these Interrogatories, the following terms are to be inter-
preted in accordance with these definitions:

1.     The present tense includes the past and future tenses. The singular shall include the plural
and vice versa; the terms "and" or "or" shall be both conjunctive and disjunctive; and the term
"including" means "including but not limited to" and "including without limitation." "All"
means "any and all"; "any" means "any and all." "And" and "or" encompass both "and" and
"or." Words in the masculine, feminine or neuter form shall include each of the genders.

2.       The term "you" shall mean the Defendant to whom these Interrogatories are directed, in-
cluding all its subsidiaries and affiliated persons and entities, and shall further include all offic-
ers, directors, employees, agents and representatives of the Defendant and any such related per-
sons and entities.

3.      "Defendant(s)" means any of the Defendant(s) in this action, including all their subsidiar-
ies and affiliated persons and entities, and shall further include all officers, directors, employees,
agents and representatives of both the Defendant and any related persons and entities.

4.      Where the "name" or "identity" of a person is requested, state the full name, home and
business address, home and business telephone number, occupation, and job title of that person,
and state his or her present and former relationship to Defendant.

5.     Where the "identity" of a document is requested, state, if applicable, the title or caption of
the document, the date the document was prepared, the name of the author or signor of the docu-
ment, the name of the person to whom the document is addressed or to whom it was distributed,
the name of the publisher of the document, and the name of the individual who presently has cus-
tody, possession, or control of the document.

6.       As used herein, the terms "document" or "documents" are synonymous in meaning and
equal in scope to the usage of the term "documents" in Super. Ct. Civ. R. 34(a) and include all
documents or writings of any nature whatsoever. "Documents" means any written, recorded,
electronically stored, or graphic matter, however produced or reproduced, and whether or not
now in existence, and includes the original, all file copies, all other copies no matter how pre-
pared, and all drafts prepared in connection with such documents, whether used or not. It further
includes and is not limited to papers, books, records, catalogs, price lists, pamphlets, periodicals,
letters, correspondence, emails, scrapbooks, notebooks, bulletins, circulars, forms, notices, post-
cards, telegrams, deposition transcripts, contacts, agreements, leases, reports, studies, working
papers, charts, proposals, graphs, sketches, diagrams, indices, maps, analyses, statistical records,


                                                  3

                                                                    Notice of Removal, Exhibit A, Page 036
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 43 of 81




reports, results of investigations, reviews, ledgers, journals, calendar entries, balance sheets, ac-
counts, books of accounts, invoices, vouchers, purchase orders, receipts, expense accounts, can-
celled checks, bank checks, statements, sound and tape recordings, videotapes, audiotapes, mem-
oranda (including any type or form of notes, memoranda or sound records of personal thoughts,
recollections or reminders or of telephone or other conversations, or of acts activities, agree-
ments, meetings, or conferences), photostats, microfilm, instruction lists or forms, computer
printouts or other computer instruction lists or forms, computer printouts of other computer data,
minutes of director or committee meetings, interoffice or intraoffice communications, diaries,
calendar or desk pads, stenographers' notebooks, appointment books, and other papers or matters
similar to any of the foregoing, however denominated, whether received by you or prepared by
you for your own use or transmittal. If a document has been prepared in several copies, or addi-
tional copies have been made, and the copies are not identical (or which, by reason of subsequent
modification or notation are no longer identical), each non-identical copy is a separate "docu-
ment."

7.     "Statement" means any communication or utterance, whether oral or written, made by
one person to another or in the presence of another, or any document delivered or sent from one
person to another. The term "communication" means the transmittal of information by any
means.

8.       The words "person(s)" and "entities" shall mean all individuals, groups, and organiza-
tions, including, without limitation, all individuals, sole proprietorships, associations, companies,
partnerships, joint ventures, corporations, trusts, estates, and any agency of the government or
investigative body of any kind.

9.       The terms "regard," "regarding," "relate to," and "relating to" mean consist of, refer to,
pertain to, reflect, evidence, constitute, contain, describe, comment upon, or in any way logically
or factually connected with the matter discussed. The term "concerning" means relating to, refer-
ring to, describing, evidencing, or constituting.

10.      Whenever a noun appears in these Interrogatories, it shall be construed either to be singu-
lar or plural to bring within the scope of these discovery requests any information that may other-
wise be construed to be outside their scope.

11.     Unless otherwise annotated, the term "Busboys and Poets" refers to the Busboys and Po-
ets restaurants located at 450 K Street NW and 2121 14th Street NW.


                                    INTERROGATORIES
1.     Please identify any person who participated in answering these Interrogatories, and for

each such person, please list the interrogatories that they participated in answering.




                                                 4

                                                                   Notice of Removal, Exhibit A, Page 037
            Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 44 of 81




2.      Please identify all persons who have worked at Busboys and Poets between January 1,

2012 and November 30, 2017, dates inclusive. For each person identified, (a) state the dates he

or she worked; (b) describe the role he or she had; (c) state his or her title; and (d) state whether

he or she was paid on a salary, hourly, commission, or other basis. In answering this interroga-

tory, please refer to the definition of "Identity."

3.      Please describe in detail the job duties that Plaintiff performed at Busboys and Poets and

describe any changes in Plaintiff's job duties over time.

4.      With regards to Plaintiff's work at Busboys and Poets, please list the following: (a) each

and every day worked; (b) the time the Plaintiff started and ended work on each day; and (c) the

number of hours the Plaintiff worked on each day.

5.      With regards to Plaintiff's work at Busboys and Poets, please list the amount paid to

Plaintiff for each pay period and the method by which each payment was made.

6.      For each payment listed in your response to Interrogatory No. 5, please describe how the

amount was calculated.

7.      If you contend that Plaintiff took a break during the typical workday, then please list the

dates Plaintiff worked at Busboys and Poets, and for each date listed please state the start time

and end time of any break.

8.     Please identify any person having firsthand personal knowledge of the information stated

in response to Interrogatory No. 5. In answering this interrogatory, please refer to the definition

of "Identity."

9.     Please identify any person having firsthand personal knowledge of the information stated

in response to Interrogatory No. 6. In answering this interrogatory, please refer to the definition

of "Identity."


                                                      5

                                                                   Notice of Removal, Exhibit A, Page 038
            Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 45 of 81




10.      For the period between January 1, 2012 and November 30, 2017, dates inclusive, please

list Busboys and Poets' typical hours of operation, any fluctuations in the hours of operation, and

any days on which Busboys and Poets was closed.

11.      Please identify any individual who made hiring or firing decisions for Busboys, Inc. or

14th & V, Inc.

12.      Please identify all individuals who participated in the decision to hire or fire the individu-

als identified in response to Interrogatory No. 11.

13.      Please state the name, brand, and model of all point of sale (POS) or time-keeping sys-

tems that you have used at any time during the time during the relevant period, set out and de-

scribe the manner in which you and your workers have used such system, and state the dates for

which you used each such system.

14.      Please describe in detail all methods used to record the number of hours Plaintiff worked.

15.      Please identify any person who monitored, regulated, or authenticated the number of

hours Plaintiff worked. In answering this interrogatory, please refer to the definition of "Iden-

tity."

16.      Please identify all persons who supervised Plaintiffs work, and for each person identified

(a) state the dates when they supervised Plaintiff and (b) describe the scope of their supervision.

In answering this interrogatory, please refer to the definition of "Identity."

17.      Please identify any person who was responsible for or who tendered payments to Plain-

tiff. In answering this interrogatory, please refer to the definition of "Identity."

18.      Please itemize by date all increases or decreases in Plaintiffs rate of compensation and

identify the person(s) responsible for each increase or decrease. In answering this interrogatory,

please refer to the definition of "Identity."


                                                   6

                                                                     Notice of Removal, Exhibit A, Page 039
               Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 46 of 81




19.         Please itemize by date all changes in Plaintiffs work schedule, state when each change

occurred, and identify the person(s) responsible for each change. In answering this interrogatory,

please refer to the definition of "Identity."

20.         Please identify each person you intend to call as a witness at trial and state the expected

subject matter of their testimony. In answering this interrogatory, please refer to the definition of

"Identity."

21.     Please list all charges, investigations, or complaints of alleged wage and hour violations

filed or made within the last five years against you, or against any of your employees, workers,

or staff.

22.     If you intend to rely upon any documents, electronically stored information, or tangible

things to support a position that you have taken or intend to take in the action, including any de-

fense, please provide a brief description, by category and location, of all such documents, elec-

tronically stored information, and tangible things, and identify all persons having possession,

custody or control of them. In answering this interrogatory, please refer to the definition of

"Identity."

Date: July 16, 2020                                        Sincerely,

                                                           /s/ Justin Zelikovitz
                                                           JUSTIN ZELIKOVITZ, #986001
                                                           DCWAGELAW
                                                           519 H Street NW
                                                           Washington, DC 20001
                                                           Phone: (202) 803-6083
                                                           Fax: (202) 683-6102
                                                           justin@dcwagelaw.com

                                                           Counsel for Plaintiff




                                                     7

                                                                        Notice of Removal, Exhibit A, Page 040
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 47 of 81




                              CERTIFICATE OF SERVICE
       I hereby certify that on July 16, 2020, I sent via private process server a copy of Plain-

tiffs First Set of Interrogatories to Defendant Anas Shallal.




                                                 8

                                                                  Notice of Removal, Exhibit A, Page 041
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 48 of 81




             IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                (Civil Division)


 EDWIN CONTRERAS

         Plaintiff,

 V.                                                            Case No. 2020 CA 002987 B

 BUSBOYS, INC., et al.                                         Judge William M. Jackson

         Defendants.                                          Next Event: Initial Scheduling Confer-
                                                              ence October 2, 2020 at 9:30 a.m.


 PLAINTIFF'S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO
                       DEFENDANTANASSHALLAL

       The following Requests for Production of Documents are addressed to Defendant Anas

Shallal, pursuant to Super. Ct. Civ. R. 26 and 34. Defendant Anas Shallal is required to respond

to these requests in full, separately, in writing, under oath, and to serve a copy thereof within

forty-five days of service on counsel for Plaintiff: Justin Zelikovitz, DCWageLaw, 519 H Street

NW, Washington, DC 20001,justin@dcwagelaw.com.


                                       INSTRUCTIONS
1.     The following Requests are continuing in character. If you become aware of or acquire
possession, custody, or control of additional documents that are responsive to these Requests,
you shall promptly produce such additional documents to the Plaintiffs counsel.

2.     These Requests seek all information known or available to you, regardless of whether the
information is possessed directly by the Defendant, or by officers, directors, agents, servants,
employees, representatives, advisors, affiliates, subsidiaries, or predecessor companies.

3.      No part of a Request should be left unanswered merely because an objection is interposed
as to another part of the Request. If a partial or incomplete answer is provided, then you shall
state that the answer is partial or incomplete. If any of these Requests cannot be answered in full,
it must be answered to the extent possible, specifying the reasons for your inability to answer the
remainder and stating whatever information, knowledge, or belief you have with respect to the
unanswered portion.




                                                                   Notice of Removal, Exhibit A, Page 042
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 49 of 81

•


4.      If in answering these Requests, you encounter any ambiguities when construing a ques-
tion, instruction, or definition, you shall set forth the matter deemed ambiguous and the construc-
tion used in answering.

5.      Pursuant to Super. Ct. Civ. R. 26(b)(5), where a claim of privilege is asserted in objecting
to any request or part thereof, and information is not provided on the basis of such assertion:

           a) In asserting the privilege, the responding party shall, in the objection to the re-
              quest, or part thereof, identify with specificity the nature of the privilege (includ-
              ing work product) that is being claimed; and

           b) The following information should be provided in the objection, if known or rea-
              sonably available, unless divulging such infonnation would cause disclosure of
              the allegedly privileged infonnation.


               1.     the type of document;

               2.     the general subject matter of the document;

               3.     the date of the document; and

              4.      such other information as is sufficient to identify the document, including,
                      where appropriate, the author, addressee, custodian, and any other recipi-
                      ent of the document, and where not apparent, the relationship of the au-
                      thor, addressee, custodian, and any other recipient to each other.

6.      If any document otherwise responsive to these Requests is not produced because it was
lost, destroyed, or discarded:

           a) identify the document by type, date, and title;

           b) identify the person who last had custody or control over the document;

           c) state the date on which the document was destroyed or was discovered to have
              been lost;

           d) if the document was destroyed, state why it was destroyed and identify the per-
              son(s) who destroyed it; and

           e) if the document was lost, describe the circumstances in which its loss was discov-
              ered, state the date that it was last seen or otherwise accounted for, and identify
              the person(s) who discovered its loss and who last saw or otherwise accounted for
              it.




                                                 2

                                                                  Notice of Removal, Exhibit A, Page 043
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 50 of 81




                                          DEFINITIONS
        Notwithstanding any definition set forth below, each word, term, or phrase used in these
Requests is intended to have the broadest meaning permitted under the Superior Court Rules of
Civil Procedure. As used in these Requests, the following terms are to be interpreted in accord-
ance with these definitions:

I.     The present tense includes the past and future tenses. The singular shall include the plural
and vice versa; the terms "and" or "or" shall be both conjunctive and disjunctive; and the term
"including" means "including but not limited to" and "including without limitation." "All"
means "any and all"; "any" means "any and all." "And" and "or" encompass both "and" and
"or." Words in the masculine, feminine or neuter form shall include each of the genders.

2.       The term "you" shall mean the Defendant to whom these Requests are directed, including
all its subsidiaries and affiliated persons and entities, and shall further include all officers, direc-
tors, employees, agents and representatives of the Defendant and any such related persons and
entities.

3.      "Defendant(s)" means any of the Defendant(s) in this action, including all their subsidiar-
ies and affiliated persons and entities, and shall further include all officers, directors, employees,
agents and representatives of both the Defendant and any related persons and entities.

4.       As used herein, the terms "document" or "documents" are synonymous in meaning and
equal in scope to the usage of the term "documents" in Super. Ct. Civ. R. 34(a) and include all
documents or writings of any nature whatsoever. "Documents" means any written, recorded,
electronically stored, or graphic matter, however produced or reproduced, and whether or not
now in existence, and includes the original, all file copies, all other copies no matter how pre-
pared, and all drafts prepared in connection with such documents, whether used or not. It further
includes and is not limited to papers, books, records, catalogs, price lists, pamphlets, periodicals,
letters, correspondence, emails, scrapbooks, notebooks, bulletins, circulars, forms, notices, post-
cards, telegrams, deposition transcripts, contacts, agreements, leases, reports, studies, working
papers, charts, proposals, graphs, sketches, diagrams, indices, maps, analyses, statistical records,
reports, results of investigations, reviews, ledgers, journals, calendar entries, balance sheets, ac-
counts, books of accounts, invoices, vouchers, purchase orders, receipts, expense accounts, can-
celled checks, bank checks, statements, sound and tape recordings, videotapes, audiotapes, mem-
oranda (including any type or form of notes, memoranda or sound records of personal thoughts,
recollections or reminders or of telephone or other conversations, or of acts activities, agree-
ments, meetings, or conferences), photostats, microfilm, instruction lists or forms, computer
printouts or other computer instruction lists or forms, computer printouts of other computer data,
minutes of director or committee meetings, interoffice or intraoffice communications, diaries,
calendar or desk pads, stenographers' notebooks, appointment books, and other papers or matters
similar to any of the foregoing, however denominated, whether received by you or prepared by
you for your own use or transmittal. If a document has been prepared in several copies, or addi-
tional copies have been made, and the copies are not identical (or which, by reason of subsequent
modification or notation are no longer identical), each non-identical copy is a separate "docu-
ment."


                                                   3

                                                                    Notice of Removal, Exhibit A, Page 044
            Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 51 of 81




5.     "Statement" means any communication or utterance, whether oral or written, made by
one person to another or in the presence of another, or any document delivered or sent from one
person to another. The term "communication" means the transmittal of information by any
means.

6.       The words "person(s)" and "entities" shall mean all individuals, groups, and organiza-
tions, including, without limitation, all individuals, sole proprietorships, associations, companies,
partnerships, joint ventures, corporations, trusts, estates, and any agency of the government or
investigative body of any kind.

7.       The terms "regard," "regarding," "relate to," and "relating to" mean consist of, refer to,
pertain to, reflect, evidence, constitute, contain, describe, comment upon, or in any way logically
or factually connected with the matter discussed. The term "concerning" means relating to, refer-
ring to, describing, evidencing, or constituting.

8.      Whenever a noun appears in these Requests, it shall be construed either to be singular or
plural to bring within the scope of these discovery requests any information that may otherwise
be construed to be outside their scope.

9.     The term "Busboys & Poets" shall be construed to mean


                            REQUESTS FOR PRODUCTION

       1.      Please provide all documents you have identified, relied upon, or otherwise men-

tioned in your answers to Plaintiffs Interrogatories to Anas Shallal.

       2.      Please provide a copy of any employee handbook or document that states or

describes the policies, procedures, working conditions, and behavioral expectations that guided

your employees.

       3.      Please provide all documents that reference the hours and minutes Plaintiff

worked at Busboys and Poets, including, but not limited to, any daily or weekly schedules, punch

clock records, and timestamps.

       4.      Please provide all documents that reference Plaintiffs earnings including, but not

limited to, canceled checks, pay stubs, and account ledgers.

       5.      Please provide a copy of all your business ledgers and payroll records between

January 1, 2012 and November 30, 2017, dates inclusive.
                                                 4

                                                                   Notice of Removal, Exhibit A, Page 045
                     Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 52 of 81

.


               6.       Please provide a copy of Plaintiffs employee file.

               7.       Please provide all documents which discuss, reference, or cite Plaintiff's perfor-

    mance of his assigned work duties.

               8.       Please provide all emails that discuss or reference employee wages at Busboys &

    Poets.

               9.       Please provide all emails that discuss or reference hiring decisions at Busboys &

    Poets.

               10.     Please provide all emails that discuss or reference firing decisions at Busboys &

    Poets.

               11.     Please provide all emails that discuss or reference Busboys & Poets' hours of op-

    eration.

               12.     Please provide all emails that discuss or reference the subject of an employee

    working at more than one Busboys & Poets' location.

               13.     Please provide all emails that discuss compensation rates at Busboys & Poets.

               14.     Please provide all emails that discuss employee benefits at Busboys & Poets.

               15.     Please provide all emails that discuss employee policies at Busboys & Poets.

               16.     Please provide all letters that concern Plaintiff or that reference Plaintiff by name.

               17.     Please provide all text messages that concern Plaintiff or that reference Plaintiff

    by name.

               18.     Please provide all documents that reference any charge, investigation, or com-

    plaint of alleged wage and hour violations filed or made within the last five years against you, or

    against any of your employees.

               19.     Please provide any document that you intend to rely upon at trial.



                                                         5

                                                                           Notice of Removal, Exhibit A, Page 046
          Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 53 of 81




Date: July 16, 2020                       Sincerely,

                                          Isl Justin Zelikovitz
                                          JUSTIN ZELIKOVITZ, #98600 I
                                          DCWAGELAW
                                          519 H Street NW
                                          Washington, DC 20001
                                          Phone: (202) 803-6083
                                          Fax: (202) 683-6102
                                          justin@dcwagelaw.com

                                          Counsel for Plaintif.f




                                      6

                                                       Notice of Removal, Exhibit A, Page 047
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 54 of 81




                              CERTIFICATE OF SERVICE
       I hereby certify that on July 16, 2020, I sent via private process server a copy of Plain-

tiff's First Set of Requests for Production to Defendant Anas Shallal.




                                                7

                                                                  Notice of Removal, Exhibit A, Page 048
                               Case 1:20-cv-02154
                                           Superior Document
                                                    Court of the1District
                                                                   Filed of
                                                                          08/07/20
                                                                            ColumbiaPage 55 of 81
                                                                    CIVIL DIVISION
                                                                   Civil Actions Branch
                                              500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
                                                   Telephone: (202) 879-1133 Website: www.dccou.ts.gov

                              EDWIN CONTRERAS
                                                                              Plaintiff
                                                 vs.
                                                                                                                    Case Number
                                     BUSBOYS INC.
                                                                             Defendant

                                                                            SUMMONS
  To the above named Defendant:

          You are hereby summoned and required to serve an Answer to the attached Complaint, either
  personally or through an attorney, within twenty one (21) days after service of this summons upon you,
  exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
  or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
  Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
  attorney's name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
  to the plaintiff at the address stated on this Summons.

         You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
 N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
 Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
 the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
 judgment by default may be entered against you for the relief demanded in the complaint.

 Justin Zelikovitz, Esq.                                                                                  Clerk of the Court
 Name of Plaintiff's Attorney

 519 H Street NW                                                                          By - - - - - - - - - - - - - - - - - -
 Address                                                                                                  Deputy Clerk
 Washington, DC 20001
 202-803-6083                                                                             Date
 Telephone
 Jl□ ~llw:, titlT El1. ti' (202)   879-4828            Veuillez appeler au (202) 879-4828 pourune traduction               D~ c6 m9t biti dich, hay g9i (202) 879-4828
 'i::J~-5 f:l'l!rAllel!, (202) 879-48281l~~~                    ril"'lc'i' rC"r'l° l'l"'l"lir (202) 879-4828    .e,J'.o:rl\-



   IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
 ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
 MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
 COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
 REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
 ACTION, DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME.

    If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
 Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
 Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

                                                               See reverse side for Spanish translation
                                                                Vea al dorso la traducci6n al espafiol




CV-3110 [Rev. June 2017]                                                                                       Notice of Removal, ExhibitSuper.
                                                                                                                                           A, Page   049R. 4
                                                                                                                                                Ct. Civ.
            Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 56 of 81


                                                                                               JUSTIN ZELIKOVITZ, ESQ.

&f1
 =  DCWAGELAW
        LAW OFFICE OF JUSTIN ZELIKOVITZ
                                                                                                   T: (202) 803-6083
                                                                                                   F: (202) 683-6102
                                                                                            JUSTIN@DCWAGELAW.COM




 July 16, 2020

 VIA Private Process Server
 Busboys, Inc.
 c/o Professional Registered Agents, Inc.
 2600 Virginia Avenue NW, Suite 1112
 Washington, DC 20037

        Re:      Discovery
                 Contreras v. Busboys, Inc., et al.
                 Case No. 2020 CA 002987 B -William M. Jackson

 Dear Busboys, Inc.:

 On behalf of Plaintiff Edwin Contreras, please find enclosed interrogatories and requests for pro-
 duction.




                                        sifi
                                        J ti         ovitz




  Enclosures:    Interrogatories
                 Requests for Production




                       DCWAGELAW: THE LAW OFFICE OF JUSTIN ZELIKOVITZ PLLC
  519 H Street NW Washington, DC 20001 • T: (877) 373-6421 • F: ( 202) 683-6102 • Espanol : ( 202) 803 -6084



                                                                         Notice of Removal, Exhibit A, Page 050
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 57 of 81




           IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
                               (Civil Division)


 EDWIN CONTRERAS

        Plaintiff,

 V.                                                           Case No. 2020 CA 002987 B

 BUSBOYS, INC., et al.                                        Judge William M. Jackson

        Defendants.                                           Next Event: Initial Scheduling Confer-
                                                              ence October 2, 2020 at 9:30 a.m.

                     PLAINTIFF'S FIRST SET OF INTERROGATORIES TO
                               DEFENDANT BUSBOYS, INC.

       The following Interrogatories are addressed to Defendant Busboys, Inc., pursuant to Su-

per. Ct. Civ. R. 26 and 33. An officer or agent of Defendant Busboys, Inc. is required to answer

these questions in full, separately, in writing, under oath, and to serve a copy thereof within

forty-five days of service on counsel for Plaintiff: Justin Zelikovitz, DCWageLaw, 519 H Street

NW, Washington, DC 20001, justin@dcwagelaw.com.


                                       INSTRUCTIONS
1.     The following Interrogatories are continuing in character. Any additional information, in-
cluding any conclusions, opinions, or contentions that are different from those set forth in the
present answers, shall be promptly furnished to the Plaintiffs counsel after such information is
acquired.

2.     These Interrogatories seek all information known or available to you, regardless of
whether the information is possessed directly by the Defendant, or by officers, directors, agents,
servants, employees, representatives, advisors, affiliates, subsidiaries, or predecessor companies.

3.      If the answer to any of these Interrogatories is based upon information other than the per-
sonal knowledge of the individual signing these Interrogatories, then set forth in detail the under-
lying basis for each answer and state when, where, from whom, and under what circumstances
the person answering these Interrogatories obtained the information for each answer.




                                                                   Notice of Removal, Exhibit A, Page 051
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 58 of 81




4.      No part of an interrogatory should be left unanswered merely because an objection is in-
terposed as to another part of the interrogatory. If a partial or incomplete answer is provided,
then you shall state that the answer is partial or incomplete. If any of these Interrogatories cannot
be answered in full, it must be answered to the extent possible, specifying the reasons for your
inability to answer the remainder and stating whatever information, knowledge, or belief you
have with respect to the unanswered portion.

5.     If in answering these Interrogatories, you encounter any ambiguities when construing a
question, instruction, or definition, your answer shall set forth the matter deemed ambiguous and
the construction used in answering.

6.      In accordance with Super. Ct. Civ. R. 26(b)(5), where a claim of privilege is asserted in
objecting to any interrogatory or part thereof, and information is not provided on the basis of
such assertion:

       (a)     In asserting the privilege, you shall, in the objection to the interrogatory, or part
       thereof, identify with specificity the nature of the privilege (including work product) that
       is being claimed; and

       (b)     The following information should be provided in the objection, if known or rea-
       sonably available, unless divulging such information would cause disclosure of the alleg-
       edly privileged information.

               (1)     For oral communications:

                       A.      the name of the person making the communication and the names
                       of person present while the communication was made, and, where not ap-
                       parent, the relationship of the persons present to the person making the
                       communication;

                       B.      the date and place of the communication; and

                       C.      the general subject matter of the communication.

               (2)     For documents:

                       A.      the type of document;

                       B.      the general subject matter of the document;

                       C.      the date of the document; and

                       D.     such other information as is sufficient to identify the document, in-
                       cluding, where appropriate, the author, addressee, custodian, and any other



                                                  2


                                                                   Notice of Removal, Exhibit A, Page 052
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 59 of 81




                       recipient of the document, and where not apparent, the relationship of the
                       author, addressee, custodian, and any other recipient to each other.


                                         DEFINITIONS
        Notwithstanding any definition set forth below, each word, term, or phrase used in these
Interrogatories is intended to have the broadest meaning permitted under the Superior Court
Rules of Civil Procedure. As used in these Interrogatories, the following terms are to be inter-
preted in accordance with these definitions:

1.     The present tense includes the past and future tenses. The singular shall include the plural
and vice versa; the terms "and" or "or" shall be both conjunctive and disjunctive; and the term
"including" means "including but not limited to" and "including without limitation." "All"
means "any and all"; "any" means "any and all." "And" and "or" encompass both "and" and
"or." Words in the masculine, feminine or neuter form shall include each of the genders.

2.      The term "you" shall mean the Defendant to whom these Interrogatories are directed, in-
cluding all its subsidiaries and affiliated persons and entities, and shall further include all offic-
ers, directors, employees, agents and representatives of the Defendant and any such related per-
sons and entities.

3.      "Defendant(s)" means any of the Defendant(s) in this action, including all their subsidiar-
ies and affiliated persons and entities, and shall further include all officers, directors, employees,
agents and representatives of both the Defendant and any related persons and entities.

4.      Where the "name" or "identity" of a person is requested, state the full name, home and
business address, home and business telephone number, occupation, and job title of that person,
and state his or her present and former relationship to Defendant.

5.     Where the "identity" of a document is requested, state, if applicable, the title or caption of
the document, the date the document was prepared, the name of the author or signor of the docu-
ment, the name of the person to whom the document is addressed or to whom it was distributed,
the name of the publisher of the document, and the name of the individual who presently has cus-
tody, possession, or control of the document.

6.       As used herein, the terms "document" or "documents" are synonymous in meaning and
equal in scope to the usage of the term "documents" in Super. Ct. Civ. R. 34(a) and include all
documents or writings of any nature whatsoever. "Documents" means any written, recorded,
electronically stored, or graphic matter, however produced or reproduced, and whether or not
now in existence, and includes the original, all file copies, all other copies no matter how pre-
pared, and all drafts prepared in connection with such documents, whether used or not. It further
includes and is not limited to papers, books, records, catalogs, price lists, pamphlets, periodicals,
letters, correspondence, emails, scrapbooks, notebooks, bulletins, circulars, forms, notices, post-
cards, telegrams, deposition transcripts, contacts, agreements, leases, reports, studies, working
papers, charts, proposals, graphs, sketches, diagrams, indices, maps, analyses, statistical records,


                                                  3


                                                                    Notice of Removal, Exhibit A, Page 053
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 60 of 81




reports, results of investigations, reviews, ledgers, journals, calendar entries, balance sheets, ac-
counts, books of accounts, invoices, vouchers, purchase orders, receipts, expense accounts, can-
celled checks, bank checks, statements, sound and tape recordings, videotapes, audiotapes, mem-
oranda (including any type or form of notes, memoranda or sound records of personal thoughts,
recollections or reminders or of telephone or other conversations, or of acts activities, agree-
ments, meetings, or conferences), photostats, microfilm, instruction lists or forms, computer
printouts or other computer instruction lists or forms, computer printouts of other computer data,
minutes of director or committee meetings, interoffice or intraoffice communications, diaries,
calendar or desk pads, stenographers' notebooks, appointment books, and other papers or matters
similar to any of the foregoing, however denominated, whether received by you or prepared by
you for your own use or transmittal. If a document has been prepared in several copies, or addi-
tional copies have been made, and the copies are not identical (or which, by reason of subsequent
modification or notation are no longer identical), each non-identical copy is a separate "docu-
ment."

7.     "Statement" means any communication or utterance, whether oral or written, made by
one person to another or in the presence of another, or any document delivered or sent from one
person to another. The term "communication" means the transmittal of information by any
means.

8.       The words "person(s)" and "entities" shall mean all individuals, groups, and organiza-
tions, including, without limitation, all individuals, sole proprietorships, associations, companies,
partnerships, joint ventures, corporations, trusts, estates, and any agency of the government or
investigative body of any kind.

9.       The terms "regard," "regarding," "relate to," and "relating to" mean consist of, refer to,
pertain to, reflect, evidence, constitute, contain, describe, comment upon, or in any way logically
or factually connected with the matter discussed. The term "concerning" means relating to, refer-
ring to, describing, evidencing, or constituting.

I 0.    Whenever a noun appears in these Interrogatories, it shall be construed either to be singu-
lar or plural to bring within the scope of these discovery requests any information that may other-
wise be construed to be outside their scope.

11.     Unless otherwise annotated, the term "Busboys and Poets" refers to the Busboys and Po-
ets restaurant located at 450 K Street NW.


                                    INTERROGATORIES
1.     Please identify any person who participated in answering these Interrogatories, and for

each such person, please list the interrogatories that they participated in answering.




                                                 4


                                                                   Notice of Removal, Exhibit A, Page 054
              Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 61 of 81




2.        Please identify all officers or directors of Busboys, Inc. at any point since January 1,

2012, provide their titles, state the dates for when each person held their titles, and describe each

title's job responsibilities. In answering this interrogatory, please refer to the definition of "Iden-

tity.,,

3.        Please identify all persons or entities that have had an ownership stake in Busboys, Inc. at

any point since January 1, 2012. In answering this interrogatory, please refer to the definition of

"Identity."

4.        Please identify all persons who have worked at Busboys and Poets between January 1,

2012 and November 30, 2017, dates inclusive. For each person identified, (a) state the dates he

or she worked; (b) describe the role he or she had; (c) state his or her title; and (d) state whether

he or she was paid on a salary, hourly, commission, or other basis. In answering this interroga-

tory, please refer to the definition of "Identity."

5.        Please describe in detail the job duties that Plaintiff performed at Busboys and Poets and

describe any changes in Plaintiffs job duties over time.

6.        With regards to Plaintiffs work at Busboys and Poets, please list the following: (a) each

and every day worked; (b) the time the Plaintiff started and ended work on each day; and (c) the

number of hours the Plaintiff worked on each day.

7.        With regards to Plaintiffs work at Busboys and Poets, please list the amount paid to

Plaintiff for each pay period and the method by which each payment was made.

8.        For each payment listed in your response to Interrogatory No. 7, please describe how the

amount was calculated.




                                                      5


                                                                     Notice of Removal, Exhibit A, Page 055
            Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 62 of 81




9.       If you contend that Plaintiff took a break during the typical workday, then please list the

dates Plaintiff worked at Busboys and Poets, and for each date listed please state the start time

and end time of any break.

10.      Please identify any person having firsthand personal knowledge of the information stated

in response to Interrogatory No. 7. In answering this interrogatory, please refer to the definition

of "Identity."

11.      Please identify any person having firsthand personal knowledge of the information stated

in response to Interrogatory No. 8. In answering this interrogatory, please refer to the definition

of "Identity."

12.      For the period between January 1, 2012 and November 30, 2017, dates inclusive, please

list Busboys and Poets' typical hours of operation, any fluctuations in the hours of operation, and

any days on which Busboys and Poets was closed.

13.      Please state the name, brand, and model of all point of sale (POS) or time-keeping sys-

tems that you have used at any time during the time during the relevant period, set out and de-

scribe the manner in which you and your workers have used such system, and state the dates for

which you used each such system.

14.      Please describe in detail all methods used to record the number of hours Plaintiff worked.

15.      Please identify any person who monitored, regulated, or authenticated the number of

hours Plaintiff worked. In answering this interrogatory, please refer to the definition of "Iden-

tity."

16.      Please identify all persons who supervised Plaintiffs work, and for each person identified

(a) state the dates when they supervised Plaintiff and (b) describe the scope of their supervision.

In answering this interrogatory, please refer to the definition of "Identity."


                                                  6


                                                                    Notice of Removal, Exhibit A, Page 056
               Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 63 of 81




17.         Please identify any person who was responsible for or who tendered payments to Plain-

tiff. In answering this interrogatory, please refer to the definition of "Identity."

18.         Please identify all banks, or other financial institutions with which you had an account at

any time between January 1, 2012 and November 30, 2017, dates inclusive. In answering this in-

terrogatory, please refer to the definition of "Identity."

19.         Please identify any person or business that provided you with payroll or accounting ser-

vices at any time between January 1, 2012 and November 30, 2017, dates inclusive. In answering

this interrogatory, please refer to the definition of "Identity."

20.         Please itemize by date all increases or decreases in Plaintiffs rate of compensation and

identify the person(s) responsible for each increase or decrease. In answering this interrogatory,

please refer to the definition of "Identity."

21.     Please itemize by date all changes in Plaintiffs work schedule, state when each change

occurred, and identify the person(s) responsible for each change. In answering this interrogatory,

please refer to the definition of "Identity."

22.     Please identify each person you intend to call as a witness at trial and state the expected

subject matter of their testimony. In answering this interrogatory, please refer to the definition of

"Identity."

23 .    Please list all charges, investigations, or complaints of alleged wage and hour violations

filed or made within the last five years against you, or against any of your employees, workers,

or staff.

24.     If you intend to rely upon any documents, electronically stored information, or tangible

things to support a position that you have taken or intend to take in the action, including any de-




                                                     7


                                                                      Notice of Removal, Exhibit A, Page 057
              Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 64 of 81




fense, please provide a brief description, by category and location, of all such documents, elec-

tronically stored information, and tangible things, and identify all persons having possession,

custody or control of them. In answering this interrogatory, please refer to the definition of

"Identity."

Date: July 16, 2020                                   Sincerely,

                                                      Isl Justin Zelikovitz
                                                      JUSTIN ZELIKOVITZ, #986001
                                                      DCWAGELAW
                                                      519 H Street NW
                                                      Washington, DC 20001
                                                      Phone: (202) 803-6083
                                                      Fax: (202) 683-6102
                                                      justin@dcwagelaw.com

                                                      Counsel for Plaintiff




                                                 8

                                                                   Notice of Removal, Exhibit A, Page 058
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 65 of 81




                              CERTIFICATE OF SERVICE
       I hereby certify that on July 16, 2020, I sent via private process server a copy of Plain-

tiffs First Set oflnterrogatories to Defendant Busboys, Inc.




                                                 9

                                                                  Notice of Removal, Exhibit A, Page 059
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 66 of 81




             IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                (Civil Division)


 EDWIN CONTRERAS

         Plaintiff,

 V.                                                            Case No. 2020 CA 002987 B

 BUSBOYS, INC., et al.                                         Judge William M. Jackson

         Defendants.                                          Next Event: Initial Scheduling Confer-
                                                              ence October 2, 2020 at 9:30 a.m.


 PLAINTIFF'S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO
                        DEFENDANT BUSBOYS, INC.

       The following Requests for Production of Documents are addressed to Defendant

Busboys, Inc., pursuant to Super. Ct. Civ. R. 26. and 34. An officer or agent of Defendant

Busboys, Inc. is required to respond to these requests in full, separately, in writing, under oath,

and to serve a copy thereof within forty-five days of service on counsel for Plaintiff: Justin Zeli-

kovitz, DCWageLaw, 519 H Street NW, Washington, DC 20001,justin@dcwagelaw.corn.


                                       INSTRUCTIONS
1.     The following Requests are continuing in character. If you become aware of or acquire
possession, custody, or control of additional documents that are responsive to these Requests,
you shall promptly produce such additional documents to the Plaintiffs counsel.

2.     These Requests seek all information known or available to you, regardless of whether the
information is possessed directly by the Defendant, or by officers, directors, agents, servants,
employees, representatives, advisors, affiliates, subsidiaries, or predecessor companies.

3.      No part of a Request should be left unanswered merely because an objection is interposed
as to another part of the Request. If a partial or incomplete answer is provided, then you shall
state that the answer is partial or incomplete. If any of these Requests cannot be answered in full,
it must be answered to the extent possible, specifying the reasons for your inability to answer the
remainder and stating whatever information, knowledge, or belief you have with respect to the
unanswered portion.




                                                                   Notice of Removal, Exhibit A, Page 060
          Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 67 of 81




4.      If in answering these Requests, you encounter any ambiguities when construing a ques-
tion, instruction, or definition, you shall set forth the matter deemed ambiguous and the construc-
tion used in answering.

5.      Pursuant to Super. Ct. Civ. R. 26(b)(5), where a claim of privilege is asserted in objecting
to any request or part thereof, and information is not provided on the basis of such assertion:

           a) In asserting the privilege, the responding party shall, in the objection to the re-
              quest, or part thereof, identify with specificity the nature of the privilege (includ-
              ing work product) that is being claimed; and

           b) The following information should be provided in the objection, if known or rea-
              sonably available, unless divulging such information would cause disclosure of
              the allegedly privileged information.


               1.     the type of document;

               2.     the general subject matter of the document;

              3.      the date of the document; and

              4.      such other information as is sufficient to identify the document, including,
                      where appropriate, the author, addressee, custodian, and any other recipi-
                      ent of the document, and where not apparent, the relationship of the au-
                      thor, addressee, custodian, and any other recipient to each other.

6.      If any document otherwise responsive to these Requests is not produced because it was
lost, destroyed, or discarded:

           a) identify the document by type, date, and title;

          b) identify the person who last had custody or control over the document;

           c) state the date on which the document was destroyed or was discovered to have
              been lost;

           d) if the document was destroyed, state why it was destroyed and identify the per-
              son( s) who destroyed it; and

          e) if the document was lost, describe the circumstances in which its loss was discov-
             ered, state the date that it was last seen or otherwise accounted for, and identify
             the person(s) who discovered its loss and who last saw or otherwise accounted for
             it.




                                                 2
                                                                  Notice of Removal, Exhibit A, Page 061
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 68 of 81




                                          DEFINITIONS
        Notwithstanding any definition set forth below, each word, tenn, or phrase used in these
Requests is intended to have the broadest meaning permitted under the Superior Court Rules of
Civil Procedure. As used in these Requests, the following terms are to be interpreted in accord-
ance with these definitions:

1.     The present tense includes the past and future tenses. The singular shall include the plural
and vice versa; the terms "and" or "or" shall be both conjunctive and disjunctive; and the term
"including" means "including but not limited to" and "including without limitation." "All"
means "any and all"; "any" means "any and all." "And" and "or" encompass both "and" and
"or." Words in the masculine, feminine or neuter form shall include each of the genders.

2.       The term "you" shall mean the Defendant to whom these Requests are directed, including
all its subsidiaries and affiliated persons and entities, and shall further include all officers, direc-
tors, employees, agents and representatives of the Defendant and any such related persons and
entities.

3.      "Defendant(s)" means any of the Defendant(s) in this action, including all their subsidiar-
ies and affiliated persons and entities, and shall further include all officers, directors, employees,
agents and representatives of both the Defendant and any related persons and entities.

4.       As used herein, the terms "document" or "documents" are synonymous in meaning and
equal in scope to the usage of the term "documents" in Super. Ct. Civ. R. 34(a) and include all
documents or writings of any nature whatsoever. "Documents" means any written, recorded,
electronically stored, or graphic matter, however produced or reproduced, and whether or not
now in existence, and includes the original, all file copies, all other copies no matter how pre-
pared, and all drafts prepared in connection with such documents, whether used or not. It further
includes and is not limited to papers, books, records, catalogs, price lists, pamphlets, periodicals,
letters, correspondence, emails, scrapbooks, notebooks, bulletins, circulars, forms, notices, post-
cards, telegrams, deposition transcripts, contacts, agreements, leases, reports, studies, working
papers, charts, proposals, graphs, sketches, diagrams, indices, maps, analyses, statistical records,
reports, results of investigations, reviews, ledgers, journals, calendar entries, balance sheets, ac-
counts, books of accounts, invoices, vouchers, purchase orders, receipts, expense accounts, can-
celled checks, bank checks, statements, sound and tape recordings, videotapes, audiotapes, mem-
oranda (including any type or form of notes, memoranda or sound records of personal thoughts,
recollections or reminders or of telephone or other conversations, or of acts activities, agree-
ments, meetings, or conferences), photostats, microfilm, instruction lists or forms, computer
printouts or other computer instruction lists or forms, computer printouts of other computer data,
minutes of director or committee meetings, interoffice or intraoffice communications, diaries,
calendar or desk pads, stenographers' notebooks, appointment books, and other papers or matters
similar to any of the foregoing, however denominated, whether received by you or prepared by
you for your own use or transmittal. If a document has been prepared in several copies, or addi-
tional copies have been made, and the copies are not identical (or which, by reason of subsequent
modification or notation are no longer identical), each non-identical copy is a separate "docu-
ment."


                                                   3

                                                                     Notice of Removal, Exhibit A, Page 062
                Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 69 of 81




5.     "Statement" means any communication or utterance, whether oral or written, made by
one person to another or in the presence of another, or any document delivered or sent from one
person to another. The term "communication" means the transmittal of information by any
means.

6.       The words "person(s)" and "entities" shall mean all individuals, groups, and organiza-
tions, including, without limitation, all individuals, sole proprietorships, associations, companies,
partnerships, joint ventures, corporations, trusts, estates, and any agency of the government or
investigative body of any kind.

7.       The terms "regard," "regarding," "relate to," and "relating to" mean consist of, refer to,
pertain to, reflect, evidence, constitute, contain, describe, comment upon, or in any way logically
or factually connected with the matter discussed. The term "concerning" means relating to, refer-
ring to, describing, evidencing, or constituting.

8.      Whenever a noun appears in these Requests, it shall be construed either to be singular or
plural to bring within the scope of these discovery requests any information that may otherwise
be construed to be outside their scope.

                               REQUESTS FOR PRODUCTION
           1.     Please provide all documents you have identified, relied upon, or otherwise men-

tioned in your answers to Plaintiff's Interrogatories to Busboys, Inc.

           2.     Please provide a copy of your Articles oflncorporation and any amendments

thereto.

           3.     Please provide a copy of your Bylaws and any amendments thereto.

           4.     Please provide a copy of any employee handbook or document that states or

describes the policies, procedures, working conditions, and behavioral expectations that guided

your employees.

           5.     Please provide all documents that reference the hours and minutes Plaintiff

worked at Busboys and Poets, including, but not limited to, any daily or weekly schedules, punch

clock records, and timestamps.

           6.     Please provide all documents that reference Plaintiff's earnings including, but not

limited to, canceled checks, pay stubs, and account ledgers.


                                                   4

                                                                    Notice of Removal, Exhibit A, Page 063
             Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 70 of 81




       7.       Please provide a copy of all your business ledgers and payroll records between

January 1, 2012 and November 30, 2017, dates inclusive.

       8.       Please provide a copy of Plaintiffs employee file.

       9.       Please provide all documents which discuss, reference, or cite Plaintiffs perfor-

mance of his assigned work duties.

       10.      Please provide all emails that concern Plaintiff or that reference Pfaintiffby name.

       11.      Please provide all letters that concern Plaintiff or that reference Plaintiff by name.

       12.      Please provide all text messages that concern Plaintiff or that reference Plaintiff

by name.

       13.      Please provide all documents that reference any charge, investigation, or com-

plaint of alleged wage and hour violations filed or made within the last five years against you, or

against any of your owners or employees.

       14.      Please provide any document that you intend to rely upon at trial.

Date: July 16, 2020                                     Sincerely,

                                                        Isl Justin Zelikovitz
                                                        WSTIN ZELIKOVITZ, #986001
                                                        DCWAGELAW
                                                        519 H Street NW
                                                        Washington, DC 20001
                                                        Phone: (202) 803-6083
                                                        Fax: (202) 683-6102
                                                        justin@dcwagelaw.com

                                                        Counsel for Plaintiff




                                                  5
                                                                     Notice of Removal, Exhibit A, Page 064
          Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 71 of 81




                              CERTIFICATE OF SERVICE
       I hereby certify that on July 16, 2020, I sent via private process server a copy of Plain-

tiff's First Set of Requests for Production to Defendant Busboys, Inc.




                                                6

                                                                  Notice of Removal, Exhibit A, Page 065
Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 72 of 81




                Exhibit B
             Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 73 of 81




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




                Plaintiff,

        v.                                           Civil Action No. __-____ (RDM)



                Defendant.


                             STANDING ORDER IN CIVIL CASES

       It is the responsibility of the parties, counsel and the Court to “secure the just, speedy,
and inexpensive determination of every action and proceeding” in federal court. Fed. R. Civ. P.
1. To ensure that this case is resolved fairly and without undue cost or delay, it is hereby
ORDERED that the parties comply with the following directives:

   1. Local Rules

       Counsel shall familiarize themselves with the Local Civil Rules, which are available at
       http://www.dcd.uscourts.gov/court-info/local-rules-and-orders/local-rules. Absent order
       of the Court, the parties shall comply with the Local Civil Rules in all respects.

   2. Contact Information

       All counsel shall ensure that their phone number, current mailing address, and email
       address are correctly listed on the Court’s docket. Pro se parties shall ensure that their
       phone number, current mailing address, and email address are correctly listed on the
       Court’s docket. Any counsel or pro se party whose contact information changes while
       this case is pending should immediately file a notice with their updated information. If
       the Court is unable to contact counsel or a pro se party due to a failure to comply with
       this requirement, the Court may dismiss the action for failure to prosecute or take other
       appropriate action.

   3. Service of Complaint & Standing Order; Removed Actions

       a. Service. The plaintiff(s) must promptly serve the complaint on the defendant(s), in
          accordance with Federal Rule of Civil Procedure 4; file proof of service, in
          accordance with Local Civil Rule 5.3; and ensure that all parties receive a copy of this
          Standing Order. For in forma pauperis plaintiffs, “officers of the [C]ourt” will ensure
          that service on the defendant(s) is properly effected. See 28 U.S.C. § 1915(d).
       Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 74 of 81




   b. Removed Action. A defendant removing an action to this Court must refile as a
      supplement to the petition any answer and must promptly ensure that all parties
      receive a copy of this Standing Order. Any pending motion at the time of removal
      must be refiled in this Court by the party seeking relief for the motion to be
      considered. See Fed. R. Civ. P. 81(c)(2). Counsel for the plaintiff shall promptly
      enter her appearance before this Court.
   c. Disclosure Certificate. To facilitate the Court’s determination of the need for recusal,
      in all civil or agency actions where a corporation is a party or intervenor, counsel of
      record for that party or intervenor shall file, in accordance with Federal Rule of Civil
      Procedure 7.1 and Local Civil Rules 7.1 and 26.1, a certificate listing for that party or
      intervenor any parent corporation, subsidiary or affiliate, which to the knowledge of
      counsel has any outstanding securities in the hands of the public, or any publicly held
      corporation owning 10% or more of its stock. Such certificate shall be filed at the
      time of filing the party’s first pleading. Counsel shall have the continuing obligation
      to advise the Court of any change.

4. Communications with Chambers

   Except as authorized in this order, the parties may not contact chambers by telephone. If
   extraordinary circumstances or emergencies so require, however, counsel may contact
   chambers jointly via telephone conference. Chambers will not provide legal advice of
   any kind.

5. Electronic Filing

   a. General Rule. All documents in this case are to be filed electronically, except with
      prior leave of the Court upon good cause shown, and in the case of the exceptions
      noted below.
   b. Format. All electronically filed documents are to be in Portable Data Format (.pdf).
      In order to enable the Court’s efficient resolution of all matters in this case, all filings
      shall be submitted in text-searchable PDF files, directly converted from the word-
      processing format into PDF format so as to preserve searchability and readability.
      Exhibits that must be scanned because they exist only in paper format need not be
      directly converted from a word-processing program, but, if possible, should be
      submitted as text-searchable files using Optical Character Recognition (“OCR”)
      technology, available in Adobe Acrobat.
   c. Pro Se Parties. In a case involving a pro se party, electronic filing procedures will be
      followed by parties represented by counsel only. Absent separate order of the Court,
      the party appearing pro se shall continue to file documents in paper form with the
      Clerk’s Office. Parties represented by counsel must serve documents upon pro se
      parties in paper form.
   d. Timeliness. The Court may take into consideration technical difficulties experienced
      by a filer when presented a late filing. However, parties who wait until the last
      minute to begin filing are warned that technical difficulties do not necessarily
      constitute “good cause” or “excusable neglect” justifying an extension of the



                                              2
       Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 75 of 81




      applicable deadline(s). Fed. R. Civ. P. 6(b). Further, no allowance can be made for
      late filing documents whose time limits are jurisdictional.

6. Courtesy Copies

   For motions for which the total combined submissions from both parties, including
   exhibits, exceeds one hundred pages in total length or for any motion for summary
   judgment, the moving party shall deliver two printed courtesy copies of all of the motion
   papers at the time the reply is filed. In the case of cross-motions, the initial moving party
   shall provide courtesy copies of the full set of briefing. Such courtesy copies should
   include the headers added by the Case Management/Electronic Case Files (CM/ECF)
   System and be submitted in binders, three-hole punched, with double-sided pages. Briefs
   and exhibits shall be tabbed and indexed for ease of reference. Courtesy copies should be
   mailed to chambers, not the Clerk’s Office. If hand delivered, courtesy copies should be
   delivered to the loading dock for screening and should not be delivered directly to
   chambers. If the parties have redacted or filed under seal any portion of the motion
   papers or attendant exhibits, courtesy copies are to be unredacted, but the portions
   redacted from public filings should be highlighted, so that the Court will know to refrain
   from quoting those passages in opinions and orders. Pro se parties are excused from
   complying with the courtesy-copy requirement.

7. Amended Pleadings or Other Filings

   Any amended or proposed amended pleadings or other filings must be accompanied by a
   redline comparison between the original and the amended filing or proposed amended
   filing.

8. Motions

   The parties shall comply with the following instructions when briefing any motion.
   Motions filed not in compliance with this Standing Order may be rejected by the Court.

   a. Tables. Every memorandum of points and authorities that is ten pages or longer in
      length must contain a Table of Contents and Table of Authorities, regardless of
      whether it is filed in support of or in opposition to a motion.
   b. Signature. Every pleading or paper, regardless of whether it is signed by an attorney
      or a pro se party, shall contain the name, address, telephone number, and, for an
      attorney, bar identification number. Where counsel is appearing pro hac vice, the
      signature block shall so indicate.
   c. Sur-Replies. A party may not file a sur-reply without first obtaining leave of the
      Court. Sur-replies will only be permitted upon a specific showing of good cause.
   d. Supplemental Authorities. A party may bring supplemental authorities to the Court’s
      attention without seeking prior leave of the Court, but should refrain from using the
      submission of supplemental authorities as an opportunity to reargue issues or to
      respond to arguments made in an opposing brief. Although the submission of
      supplemental authorities should not be made by letter to the clerk, but rather in a

                                             3
       Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 76 of 81




      pleading filed in the usual manner, the parties are otherwise directed to follow the
      procedures set forth in Federal Rule of Appellate Procedure 28(j).

9. Motions to Dismiss

   The parties are reminded that a motion to dismiss presenting matters outside the
   pleadings may be converted to a motion for summary judgment. Fed. R. Civ. P. 12(d). If
   a motion to dismiss presents matters outside the pleadings, all parties must comply fully
   will the instructions set forth below regarding motions for summary judgment.

10. Motions for Summary Judgment

   Parties must comply with the following instructions when briefing motions for summary
   judgment:

   a. All Cases

         i. If a party wishes to move for summary judgment, it must request that the Court
            schedule a pre-motion conference. To so request, the moving party shall submit
            a short notice via ECF, not to exceed six double-spaced pages in length, setting
            forth the basis for the anticipated motion, including the legal standards and the
            claims at issue. Other parties shall respond by filing, within one week, a
            document of similar length setting forth their anticipated responses to the
            proposed motion. The Court will review and discuss with counsel any
            anticipated summary judgment motions at the pre-motion conference. This
            requirement shall not apply to incarcerated pro se litigants.

   b. FOIA Cases

         i. The agency shall provide search declarations and Vaughn indices, if any, to the
            requester prior to seeking a pre-motion conference.

   c. Cases Involving Judicial Review of Agency Action

         i. In accordance with Local Civil Rule 7(h)(2), each motion for summary
            judgment, and opposition thereto, shall include a statement of facts with
            references to the administrative record. The parties must furnish precise
            citations to the portions of the administrative record on which they rely; the
            Court need not consider materials not specifically identified. See Fed. R. Civ.
            P. 56(c)(3).
        ii. In accordance with Local Civil Rule 7(n), the parties shall provide the Court
            with a joint appendix containing copies of those portions of the administrative
            record that are cited or otherwise relied upon in any memorandum in support of,
            or in opposition to, a motion for summary judgment. If the joint appendix
            exceeds one hundred pages, the parties shall provide two (2) printed courtesy
            copies to chambers, as described above.
                                           4
       Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 77 of 81




   d. Other Cases

         i. The Court strictly adheres to the dictates of Local Civil Rule 7(h), which
            requires that each party submitting a motion for summary judgment attach a
            statement of material facts for which that party contends there is no genuine
            dispute, with specific citations to those portions of the record upon which the
            party relies in fashioning the statement. The party opposing the motion must, in
            turn, submit a statement enumerating all material facts which the party contends
            are genuinely disputed and thus require trial.
        ii. The parties must furnish precise citations to the portions of the record on which
            they rely; the Court need not consider materials not specifically identified. See
            Fed. R. Civ. P. 56(c)(3). Parties are directed to Section 14 of this Standing
            Order for citation conventions.
       iii. The moving party’s statement of material facts shall be a short and concise
            statement, in numbered paragraphs, of all material facts as to which the moving
            party claims there is no genuine dispute. The statement must contain only one
            factual assertion in each numbered paragraph, and each factual assertion must
            include a precise citation to the relevant portion of the record.
       iv. The party responding to a statement of material facts must respond to each
            paragraph with a correspondingly numbered paragraph, indicating whether that
            paragraph is admitted or denied. If a paragraph is admitted only in part, the
            party must specifically identify which parts are admitted and which parts are
            denied.
        v. The Court may assume that facts identified by the moving party in its statement
            of material facts are admitted, unless such facts are controverted in the
            statement filed in opposition to the motion and are supported by a precise
            citation to the controverting evidence. Local Civil Rule 7(h).
       vi. The responding party must include any information relevant to its response in
            its correspondingly numbered paragraph, with specific citations to the record.
            However, if the responding party has additional facts that are not directly
            relevant to its response, it must identify such facts in consecutively numbered
            paragraphs at the end of its responsive statement of facts. If additional factual
            allegations are made, the opponent must file a responsive statement of its own.

11. Motions for Reconsideration

   Motions for reconsideration are strongly discouraged. The Court will not entertain a
   motion that (a) reasserts arguments previously raised and rejected by the Court or (b)
   raises for the first time arguments that should have been advanced in the original motion.

12. Motions for Extension of Time

   Extensions or enlargements of time will only be granted upon motion, and not upon
   stipulation by the parties. Any party that intends to seek an extension must make a
   meaningful effort to ascertain the opposing party’s position with respect to the extension

                                            5
       Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 78 of 81




   before filing a motion; an eleventh-hour telephone or email message left for opposing
   counsel, for example, will not typically satisfy the meet-and-confer requirement. Absent
   extraordinary circumstances, contested motions for extension of time shall be filed at
   least three business days before the relevant deadline. Motions for a continuance or other
   scheduling change must include alternative dates that have been agreed to by all parties.
   Requests that do not include an alternative date acceptable to all parties may be denied.

13. Discovery Disputes

   The Court expects the parties to follow Federal Rule of Civil Procedure 26 and Local
   Civil Rule 26.2. Before bringing a discovery dispute to the Court’s attention, the parties
   must confer in good faith in an attempt to resolve the dispute informally. If the parties
   are unable to resolve the discovery dispute, they shall contact the Courtroom Deputy
   Clerk at (202) 354-3084 to arrange for a hearing with the Court. The parties shall not file
   any motions relating to a discovery dispute without leave of the Court.

14. Citation Matters and Cited Authorities

   Parties shall cite the U.S. Code rather than solely to a separately enumerated statute (e.g.,
   “8 U.S.C. § 1182” or “8 U.S.C. § 1182, INA § 212” rather than “INA § 212”). Parties
   citing to unpublished cases or other materials available only on fee-based databases shall
   cite to Westlaw, not Lexis, wherever possible. In cases involving pro se litigants, counsel
   shall, when serving a memorandum of law (or other submission to the Court), provide the
   pro se litigant with copies of cases or other authorities cited therein that are unpublished
   or reported exclusively on computerized databases.

   All record citations, including to briefs, shall be to the page number of the PDF file that
   contains the cited material, not to any internal pagination within the document. For
   previously filed materials, the parties must cite to the ECF-generated page numbers at the
   top of the documents (e.g., Dkt. 50 at 5). For contemporaneously filed materials, each
   exhibit shall be filed as a separate exhibit on ECF and the parties shall cite to the page
   number of the relevant PDF file (e.g., Ex. B at 5). If the document is organized by
   sections or numbered paragraphs, the parties shall provide the section or paragraph in a
   separate parenthetical (e.g., Dkt. 1 at 2 (Compl. ¶ 25)). Absent leave of the Court, parties
   must file the entire exhibit on which they rely, not merely the portions the party deems
   relevant.

15. Settlement

   The parties are expected to evaluate their respective cases for the purposes of settlement.
   The Court encourages the use of alternative dispute resolution—e.g., mediation or neutral
   case evaluation. The use of these methods is available at any time, as is a settlement
   conference before a magistrate judge. If counsel are interested in pursuing these options,




                                            6
           Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 79 of 81




      they may contact Chambers at any time. If the case settles in whole or in part, counsel
      shall promptly advise the Court.



                                                          /s/ Randolph D. Moss
                                                          RANDOLPH D. MOSS
                                                          United States District Judge

Date: January 2, 2020




                                              7
             Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 80 of 81




     APPENDIX 1: SAMPLE STATEMENT OF UNDISPUTED MATERIAL FACT

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 JANE DOE,

                Plaintiff,

        v.                                           Civil Action No. __-____ (RDM)

 JOHN ROE,

                Defendant.


            DEFENDANT’S STATEMENT OF UNDISPUTED MATERIAL FACT:

       1.      On December 5, 2019 at approximately 5:00 p.m. Plaintiff was in her car and was

traveling eastbound on C St. NW, approaching the intersection with 3rd St. NW. Ex. B at 24

(Doe Dep. 21:12–13) (date and time); id. at 27 (Doe Dep. 24:4–5) (location).

       2.      At the time Plaintiff’s car approached the intersection, the traffic light governing

eastbound traffic on C St. at that intersection was red. Ex. C at 10 (Roe Dep. 8:19–22).




                                                 8
              Case 1:20-cv-02154 Document 1 Filed 08/07/20 Page 81 of 81




APPENDIX 2: SAMPLE RESPONSE TO STATEMENT OF UNDISPUTED MATERIAL
                              FACT

                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JANE DOE,

                 Plaintiff,

         v.                                           Civil Action No. __-____ (RDM)

 JOHN ROE,

                 Defendant.


 PLAINTIFF’S RESPONSE TO THE DEFENDANT’S STATEMENT OF UNDISPUTED
                           MATERIAL FACT

       1.       On December 5, 2019 at approximately 5:00 p.m. Plaintiff was in her car and was

traveling eastbound on C St. NW, approaching the intersection with 3rd St. NW. Ex. B at 24

(Doe Dep. 21:12–13) (date and time); id. at 27 (Doe Dep. 24:4–5) (location).

       Plaintiff’s Response: Undisputed.

       2.       At the time Plaintiff’s car approached the intersection, the traffic light governing

eastbound traffic on C St. at that intersection was red. Ex. C at 10 (Roe Dep. 8:19–22).

       Plaintiff’s Response: Disputed in part. The traffic light governing only left turns was

red. Dkt. 51-3 at 12 (Roe Dep. 10:16–17). At the time Plaintiff’s car was approaching the

intersection, the traffic light governing traffic proceeding through the intersection or turning right

was turning from green to yellow. Id. at 15 (Roe Dep. 13:2–3).




                                                  9
